Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claims 1 and 3-5 were previously pending and subject to the non-final office action mailed July 23rd, 2021. In the Response, submitted October 22nd, 2021, claims 1 and 4-5 were amended and no new matter was added. Therefore, claims 1 and 3-5 are currently pending and subject to the following Final office action.
Response to Applicant’s Remarks
	Applicant’s arguments and remarks filed on October 22nd, 2021, have been fully considered and each argument will be respectfully address in the following final office action.

Response to 35 U.S.C. § 101 Remarks
	Applicant’s remarks filed on pages 6-9 of the Response submitted 10/22/2021 concerning the 35 U.S.C. § 101 rejection of claims 1 and 3-5 have been fully considered but are found not persuasive and are moot in view of the amended rejection that may be found starting on page 6 of this final office action. 

	On pages 8-9 of the Response, the Applicant argues the following:
	“The amended independent claims 1, 4, and 5 recite newly added additional elements of a position information acquisition device, mounted in the vehicle, configured to detect position information of the vehicle from Global Positioning System (GPS); […] obtaining from a management server configured to manage the charging equipment or from the vehicle […] (iii) detected position information of the vehicle on the charging equipment where the vehicle is charged […] and setting the sharing fee lower when the vehicle is positioned in the partner facility and the power storage device of the vehicle is charged by the charging equipment located at the partner facility. Thus, the limitations of amended independent claims 1, 4, and 5 as a whole are not directed to mental processes and not directed to certain methods of organizing human activity. Accordingly, the amended independent claims 1, 4, and 5 do not recite an abstract idea […] The newly added additional elements of amended independent claims 1, 4, and 5, individually and in combination, amount to more than merely using a computer as a tool to perform an abstract idea and integrate the abstract idea into a practical application because the machine of the position information acquisition device mounted in the vehicle provides more accurate position information of the vehicle and position information of the plurality of partner facilities and improve activity of a computer in a particular technological environment. Therefore, those above additional elements in combination are sufficient to integrate the abstract idea into a practical application and to add significantly more to abstract idea and provide an inventive concept.”
	The Examiner respectfully disagrees that the amended independent claims 1, 4, and 5 recite additional elements that integrate the recited abstract idea into a practical application and provide an inventive concept. The claimed features for obtaining position information of the vehicle on the charging equipment, determining whether or not the vehicle is charged at a partner facility based on the position information, and setting a sharing fee lower when the vehicle is positioned at a partner facility recites concepts of commercial interactions under certain methods of organizing human activity (see MPEP 2106.04(a)(2)(II)). The claimed features directed towards obtaining position information of a vehicle and obtaining position information of a vehicle on the charging equipment where the vehicle is considered to be recite concepts of collecting information in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)). The  “[c]laims can recite a mental process even if they are claimed as being performed on a computer […] examiners should review the specification to determine if the claimed invention is described as a concept that is performed in the human mind and applicant is merely claiming that concept performed 1) on a generic computer, or 2) in a computer environment, or 3) is merely using a computer as a tool to perform the concept” (MPEP 2106.04(a)(2)(III)(C)). As such, the claimed “position information acquisition device” and “Global Positioning System (GPS)” of claim 1 for detecting/obtaining position information associated with a vehicle and partner facilities are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, the Examiner notes that “Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include […] Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer […]  Adding insignificant extra-solution activity to the judicial exception […] Generally linking the use of the judicial exception to a particular technological environment or field of use” (See MPEP 2106.05(I)(A)). Thus, the additional elements that are considered to be generic computing components to apply the judicial exception are not considered to amount to an inventive concept and, thus, do not qualify as “significantly more”. Therefore, the position information acquisition device, and the integration thereof for performing the abstract idea, is not considered an additional element that integrates the abstract idea into a practical application and does not provide an inventive concept. 

	Further, the features for determining a SOC of the power storage device based on a voltage/current/temperature and features for determining a charged power amount from an initial SOC and a final SOC are considered to be an abstract idea directed towards collecting information, analyzing the information, and displaying a particular result of the collection and 
	
Response to 35 U.S.C. § 103 Remarks
	Applicant’s remarks filed on pages 9-11 of the Response submitted 10/22/2021 concerning the 35 U.S.C. § 103 rejection of claims 1 and 3-5 have been fully considered but are moot in view of the amended rejection that may be found starting on page 25 of this final office action. 

	On page 7 of the Response, the Applicant further argues the following:
 “Cho, Penilla, and Kashima, in combination with each, fail to teach nor suggest the above new features as recited in the amended independent claims 1, 4, and 5. […] Therefore based on the foregoing, the Applicant respectfully submits that amended independent claims 1, 4, and 5 and their dependent claims are patentable over cited references”.
	The Examiner submits that, in view of the amendments to claims 1 and 4-5, an amended 35 U.S.C. § 103 rejection for claim 1 and 3-5 has been set forth with newly cited references that may be found starting on page 25 of this final office action. 
	 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 3-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case being an abstract idea, without significantly more. A two part test is applied to determine if claims are directed to statutory subject matter. 

Step 1
	In this instant case, claims 1 and 3 are directed to a server (i.e. a machine), claim 4 is directed to a system (i.e. a machine), and claim 5 is directed to a method (i.e. a process). Thus each of the claims fall within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea, as will be discussed in further detail in the analysis to follow. 

Step 2A- Prong One
	In step 2A, it is determined whether the claims are directed to an abstract idea. Claims 1 and 3-5 recites steps that, under their broadest reasonable interpretations, cover performance of claims 1, 4, and 5 are concepts relating to certain method of organizing human activity and mental processes (see MPEP 2106.04 (a)(2) and October 2019 Update). 

	Claim 1 recites, in part:
[…] detect position information of the vehicle […].
	This limitation recites concepts relating to observations and collecting known information in a manner that is analogous to human work (see MPEP 2106.04 (a)(2)(III)). Thus, this limitation is directed to a mental process.

[…] estimate an open circuit voltage (OCV) from the detected values, and calculate state of charge (SOC) of the power storage device of the vehicle;
	This limitation recites concepts relating to mental processes. In particular, this limitation is directed to collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)). The Examiner notes “Claims can recite a mental process even if they are claimed as being performed on a computer” (see MPEP 2106.04 (a)(2)(III)(C)).

A plurality of partner facilities, each of which is set by different discount rate;
	The features of this limitation directed towards a system comprising a plurality of partner facilities and setting discount rate for each partner facility recites concepts of commercial interactions (see MPEP 2106.04 (a)(2)(II)). Thus, this limitation is directed towards certain methods of organizing human activity.  

Store position information of the plurality of partner facilities, each of which is provided with a charging equipment for charging the power storage device.
	This limitation recites concepts relating to collecting known information in a manner that is analogous to human work (see MPEP 2106.04 (a)(2)(III)). Thus, this limitation is directed to a mental process.

Obtain […]  (i) identification information that is used to identify a user who has charged the vehicle at the charging equipment, (ii) information on a charged power amount of the vehicle, and (iii) detected position information of the vehicle on the charging equipment where the vehicle is charged;
	This limitation is directed towards certain methods of organizing human activity; in particular, this limitation recites concepts of commercial interactions (MPEP 2106.04 (a)(2)(II)). Further, this limitation recites concepts relating to observation and collecting information in a manner that is analogous to human mental work. Thus, this limitation is directed to a mental process. 
Wherein the information on the charged power amount includes information on a charging time;
	This limitation recites concepts relating to collecting information and evaluating information in a manner that could be performed using human mental steps. Thus, these limitations are directed to mental processes. Further, these limitations recite concepts of commercial interactions and fundamental economic practices. Thus, these limitations are directed to certain methods of organizing human activity.

Determine whether or not the vehicle is charged at a partner facility based on the position information of partner facilities and the detected position information of the vehicle on the charging equipment;
	This limitation recites concepts relating to observation, collecting and comparing known information, and evaluating information in a manner that is analogous to human mental work. Thus, this limitation is directed to a mental process. Further, this limitation is directed towards certain methods of organizing human activity; in particular, this limitation recites concepts of commercial interactions (MPEP 2106.04 (a)(2)(II)).

Set the sharing fee for the user identified by the identification information based on the information on the charged power amount;
	This limitation recites concepts of commercial interactions and fundamental economic practices. Thus, this limitation is directed to certain methods of organizing human activity. Further, this limitation recites concepts of judgement and evaluating information in a manner that is analogous to human mental work. Thus, this limitation is directed to a mental process.

Set the sharing fee lower when the vehicle is positioned in the partner facility and the power storage device of the vehicle is charged by the charging equipment located at the partner facility.  
	This limitation recites concepts of commercial interactions and fundamental economic practices. Thus, this limitation is directed to certain methods of organizing human activity. Further, this limitation recites concepts of judgement, collecting and comparing known information, and evaluating information in a manner that is analogous to human mental work. Thus, this limitation is directed to a mental process.

Set the sharing fee lower as the charging time for the charging performed at the partner facility becomes longer.
	This limitation recites concepts relating to observation, collecting information, analyzing information, and displaying certain results of the collection and analysis in a manner that could be performed using human mental steps. Thus, these limitations are directed to mental processes. Further, these limitations recite concepts of commercial interactions and fundamental economic practices. Thus, these limitations are directed to certain methods of organizing human activity.

[…] determine an initial (SOC) of the vehicle at start-of-charging of the vehicle at the charging equipment, 
	This limitation recites concepts relating to observation, collecting information, and analyzing information in a manner that could be performed using human mental steps. Thus, these limitations are directed to mental processes. 

monitor the charging of the vehicle at the charging equipment,
	This limitation recites concepts of commercial interactions. Thus, this limitation is directed to certain methods of organizing human activity.

 terminate the monitoring of charging of the vehicle at the charging equipment at end-of-charging of the vehicle, 
	This limitation recites concepts of commercial interactions. Thus, this limitation is directed to certain methods of organizing human activity.

[…] determine a final SOC of the vehicle at the end-of-charging of the vehicle at the charging equipment, and determine the charged power amount for the charging of the vehicle from the initial SOC and the final SOC.
	This limitation recites concepts relating to collecting information, analyzing information, and displaying certain results of the collection and analysis in a manner that could be performed using human mental steps. Thus, these limitations are directed to mental processes. Further, these limitations recite concepts of commercial interactions. Thus, these limitations are directed to certain methods of organizing human activity.

	Claim 3 recites the same abstract ideas as claim 1 by virtue of dependence. Further, the following claims further recite an additional abstract idea. 
 
	Claim 3 recites, in part, “set the sharing fee at a different price depending on a partner facility where the vehicle is charged”. This limitation recites concepts of commercial interactions and fundamental economic practices. Thus, these limitations are directed to certain methods of organizing human activity. Further, this limitation recites concepts relating to observation, judgement, collecting information, analyzing information, and displaying certain results of the collection and analysis in a manner that could be performed using human mental steps. Thus, this limitation is directed to mental processes.

	Claim 4 recites, in part:
[…] detect position information of the vehicle […].
	This limitation recites concepts relating to observations and collecting known information in a manner that is analogous to human work (see MPEP 2106.04 (a)(2)(III)). Thus, this limitation is directed to a mental process.

[…] estimate an open circuit voltage (OCV) from the detected values, and calculate state of charge (SOC) of the power storage device of the vehicle;
	This limitation recites concepts relating to mental processes. In particular, this limitation is directed to collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)). The Examiner notes “Claims can recite a mental process even if they are claimed as being performed on a computer” (see MPEP 2106.04 (a)(2)(III)(C)).

A plurality of partner facilities, each of which is set by different discount rate;
	The features of this limitation directed towards a system comprising a plurality of partner facilities and setting discount rate for each partner facility recites concepts of commercial interactions (see MPEP 2106.04 (a)(2)(II)). Thus, this limitation is directed towards certain methods of organizing human activity.  

[…] set a sharing fee for the vehicle;
	This limitation recites concepts of commercial interactions and fundamental economic practices (see MPEP 2106.04 (a)(2)(II)). Thus, this limitation is directed towards certain methods of organizing human activity.  

Store position information of the plurality of partner facilities, each of which is provided with a charging equipment for charging the power storage device.
	This limitation recites concepts relating to collecting known information in a manner that is analogous to human work (see MPEP 2106.04 (a)(2)(III)). Thus, this limitation is directed to a mental process.

Obtain […]  (i) identification information that is used to identify a user who has charged the vehicle at the charging equipment, (ii) information on a charged power amount of the vehicle, and (iii) detected position information of the vehicle on the charging equipment where the vehicle is charged;
	This limitation is directed towards certain methods of organizing human activity; in particular, this limitation recites concepts of commercial interactions (MPEP 2106.04 (a)(2)(II)). Further, this limitation recites concepts relating to observation and collecting information in a manner that is analogous to human mental work. Thus, this limitation is directed to a mental process. 

Wherein the information on the charged power amount includes information on a charging time;
	This limitation recites concepts relating to collecting information and evaluating information in a manner that could be performed using human mental steps. Thus, these limitations are directed to mental processes. Further, these limitations recite concepts of commercial interactions and fundamental economic practices. Thus, these limitations are directed to certain methods of organizing human activity.

Determine whether or not the vehicle is charged at a partner facility based on the position information of partner facilities and the detected position information of the vehicle on the charging equipment;
	This limitation recites concepts relating to observation, collecting and comparing known information, and evaluating information in a manner that is analogous to human mental work. Thus, this limitation is directed to a mental process. Further, this limitation is directed towards certain methods of organizing human activity; in particular, this limitation recites concepts of commercial interactions (MPEP 2106.04 (a)(2)(II)).

Set the sharing fee for the user identified by the identification information based on the information on the charged power amount;
	This limitation recites concepts of commercial interactions and fundamental economic practices. Thus, this limitation is directed to certain methods of organizing human activity. Further, this limitation recites concepts of judgement and evaluating information in a manner that is analogous to human mental work. Thus, this limitation is directed to a mental process.

Set the sharing fee lower as the charging time for the charging performed at the partner facility becomes longer.
	This limitation recites concepts relating to observation, collecting information, analyzing information, and displaying certain results of the collection and analysis in a manner that could be performed using human mental steps. Thus, these limitations are directed to mental processes. Further, these limitations recite concepts of commercial interactions and fundamental economic practices. Thus, these limitations are directed to certain methods of organizing human activity.
Set the sharing fee lower when the vehicle is positioned in the partner facility and the power storage device of the vehicle is charged by the charging equipment located at the partner facility.  
	This limitation recites concepts of commercial interactions and fundamental economic practices. Thus, this limitation is directed to certain methods of organizing human activity. Further, this limitation recites concepts of judgement, collecting and comparing known information, and evaluating information in a manner that is analogous to human mental work. Thus, this limitation is directed to a mental process.

[…] determine an initial (SOC) of the vehicle at start-of-charging of the vehicle at the charging equipment, 
	This limitation recites concepts relating to observation, collecting information, and analyzing information in a manner that could be performed using human mental steps. Thus, these limitations are directed to mental processes. 

monitor the charging of the vehicle at the charging equipment,
	This limitation recites concepts of commercial interactions. Thus, this limitation is directed to certain methods of organizing human activity.

 terminate the monitoring of charging of the vehicle at the charging equipment at end-of-charging of the vehicle, 
	This limitation recites concepts of commercial interactions. Thus, this limitation is directed to certain methods of organizing human activity.

[…] determine a final SOC of the vehicle at the end-of charging of the vehicle at the charging equipment, and determine the charged power amount for the charging of the vehicle from the initial SOC and the final SOC. 
	This limitation recites concepts of commercial interactions. Thus, this limitation is directed to certain methods of organizing human activity. Further, this limitation recites concepts of collecting information, analyzing information, and displaying a particular result of the collection and analysis in a manner that is analogous to human mental work. 


	Claim 5 recites, in part:
Detecting position information of the vehicle […].


[…] estimating an open circuit voltage (OCV) from the detected values, and calculate state of charge (SOC) of the power storage device of the vehicle;
	This limitation recites concepts relating to mental processes. In particular, this limitation is directed to collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)). The Examiner notes “Claims can recite a mental process even if they are claimed as being performed on a computer” (see MPEP 2106.04 (a)(2)(III)(C)).

Obtaining position information of a plurality of partner facilities, each of which is set by different discount rate;
	The features of this limitation directed towards a system comprising a plurality of partner facilities and setting discount rate for each partner facility recites concepts of commercial interactions (see MPEP 2106.04 (a)(2)(II)). Thus, this limitation is directed towards certain methods of organizing human activity.  Further, this limitation recites concepts of collecting information in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)). 

Obtaining […]  (i) identification information that is used to identify a user who has charged the vehicle at the charging equipment, (ii) information on a charged power amount of the vehicle, and (iii) detected position information of the vehicle on the charging equipment where the vehicle is charged;
	This limitation is directed towards certain methods of organizing human activity; in particular, this limitation recites concepts of commercial interactions (MPEP 2106.04 (a)(2)(II)). 

Wherein the information on the charged power amount includes information on a charging time;
	This limitation recites concepts relating to collecting information and evaluating information in a manner that could be performed using human mental steps. Thus, these limitations are directed to mental processes. Further, these limitations recite concepts of commercial interactions and fundamental economic practices. Thus, these limitations are directed to certain methods of organizing human activity.

Determining whether or not the vehicle is charged at a partner facility based on the position information of partner facilities and the detected position information of the vehicle on the charging equipment;
	This limitation recites concepts relating to observation, collecting and comparing known information, and evaluating information in a manner that is analogous to human mental work. Thus, this limitation is directed to a mental process. Further, this limitation is directed towards certain methods of organizing human activity; in particular, this limitation recites concepts of commercial interactions (MPEP 2106.04 (a)(2)(II)).

Set the sharing fee for the user identified by the identification information based on the information on the charged power amount;
	This limitation recites concepts of commercial interactions and fundamental economic practices. Thus, this limitation is directed to certain methods of organizing human activity. Further, 

Set the sharing fee lower when the vehicle is positioned in the partner facility and the power storage device of the vehicle is charged by the charging equipment located at the partner facility.  
	This limitation recites concepts of commercial interactions and fundamental economic practices. Thus, this limitation is directed to certain methods of organizing human activity. Further, this limitation recites concepts of judgement, collecting and comparing known information, and evaluating information in a manner that is analogous to human mental work. Thus, this limitation is directed to a mental process.

The sharing fee being set lower as the charging time for the charging performed at the partner facility becomes longer.
	This limitation recites concepts relating to observation, collecting information, analyzing information, and displaying certain results of the collection and analysis in a manner that could be performed using human mental steps. Thus, these limitations are directed to mental processes. Further, these limitations recite concepts of commercial interactions and fundamental economic practices. Thus, these limitations are directed to certain methods of organizing human activity.

[…] determine an initial (SOC) of the vehicle at start-of-charging of the vehicle at the charging equipment, 
	This limitation recites concepts relating to observation, collecting information, and analyzing information in a manner that could be performed using human mental steps. Thus, these limitations are directed to mental processes. 

monitoring the charging of the vehicle at the charging equipment,
	This limitation recites concepts of commercial interactions. Thus, this limitation is directed to certain methods of organizing human activity.

 terminating the monitoring of charging of the vehicle at the charging equipment at end-of-charging of the vehicle, 
	This limitation recites concepts of commercial interactions. Thus, this limitation is directed to certain methods of organizing human activity.

[…] determine a final SOC of the vehicle at the end-of charging of the vehicle at the charging equipment, and determining the charged power amount for the charging of the vehicle from the initial SOC and the final SOC. 
	This limitation recites concepts of commercial interactions. Thus, this limitation is directed to certain methods of organizing human activity. Further, this limitation recites concepts of collecting information, analyzing information, and displaying a particular result of the collection and analysis in a manner that is analogous to human mental work. 

	Accordingly, claims 1 and 3-5 recite an abstract idea under the Step 2A Prong One analysis. 


Step 2A – Prong Two 
	In the second prong of step 2A, the claims are analyzed to determine if additional elements are recited that integrate the judicial exception into a practical application. In this case, the judicial exception is not integrated into a practical application. 

	Claims 1 and 3 recite additional elements of a CPU, a position information acquisition device configured to detect position information, a GPS, a controller configured to detect 

	Claim 4 recites additional elements of a fee setting server, a management server, a vehicle using electric power stored in a power storage device, a position information acquisition device configured to detect position information, a GPS, a controller configured to detect voltage/current/temperature of a power storage device, features for causing a vehicle to determine an initial SOC of the vehicle and determine a final SOC, transmitting data over a network (obtaining information from a management server or vehicle), and electronically storing 

	Claim 5 recites additional elements of a management server, a position information acquisition device configured to detect position information, a GPS, a controller configured to detect voltage/current/temperature of a power storage device, features for causing a vehicle to determine an initial SOC of the vehicle and determine a final SOC, and transmitting data over a network (obtaining information from a management server or vehicle). The management server and features for causing a vehicle to determine an initial/final SOC of the vehicle are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, the transmitting/receiving data over a network is considered to be an additional element directed to mere data gathering/outputting, thus is considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)). Furthermore, the additional elements of a controller that is configured to detect a voltage/current/temperature of a power storage device and feature for causing a vehicle to determine an initial SOC of the vehicle and a final SOC of the vehicle are considered 

	Accordingly, the CPU, management server, a position information acquisition device configured to detect position information, a GPS, a controller configured to detect voltage/current/temperature of a power storage device, features for causing a vehicle to determine an initial SOC of the vehicle and determine a final SOC, vehicle using electric power stored in a power storage device, fee setting server, transmitting data over a network (obtaining information from a management server or vehicle, obtaining position information), and electronically storing data do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea. Thus, claims 1 and 3-5 do not recite additional elements that integrate the judicial exception into a practical application. 

Step 2B 
	Proceeding to step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claims amount to significantly more than the abstract idea. In absence of the abstract idea, claims 1 and 3-5 are merely left with a CPU, management server, position information acquisition device configured to detect position information,  GPS, controller configured to detect voltage/current/temperature of a power storage device, features for causing a vehicle to determine an initial SOC of the vehicle and determine a final SOC, vehicle using electric power stored in a power storage device, fee setting server, transmitting data over a network (obtaining information from a management server or vehicle), and electronically storing data. Claims 1 and 3-5 and their limitations separately and in combination, do not amount to significantly more than the judicial exception because the limitations of claims 1 and 3-5 are simply appending well-understood, routine, and conventional activities previously known to the industry, as recognized by the courts. As discussed in the Step 
	Further, the CPU, management server, position acquisition device, controller, GPS, features for causing a vehicle to determine an initial/final SOC of the vehicle, and fee setting server are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). 
	Furthermore, the vehicle using electric power stored in a power storage device, controller that is configured to detect a voltage/current/temperature of a power storage device, and features for causing a vehicle to provide data indicative of an initial SOC of the vehicle and a final SOC of the vehicle are additional elements that are considered to merely be generally linking the use of the abstract idea (determining an initial SOC of a vehicle and determining a final SOC of the vehicle) to a particular technological environment (see MPEP 2106.05(h)).

	Viewed as a whole, claims 1 and 3-5, and the limitations thereof, essentially disclose an abstract idea facilitated by additional elements considered to be generic computing components Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include […] Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer […]  Adding insignificant extra-solution activity to the judicial exception […] Generally linking the use of the judicial exception to a particular technological environment or field of use” (See MPEP 2106.05(I)(A)). Thus, the additional elements that are considered to be generic computing components to apply the judicial exception, insignificant extra-solution activity, and generally linking the use of the judicial exception to a particular technological environment are not considered to amount to an inventive concept and, thus, do not qualify as “significantly more”. Therefore, there are no meaningful limitations, individually or in combination, in claims 1 and 3-5 that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. For the reasons set forth above, claims 1 and 3-5 are rejected under 35 U.S.C § 101. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, and 3-5 are rejected under 35 U.S.C. § 103 as being unpatentable over Cho U.S. Publication No. 2014/0207498, hereafter known as Cho, in view of Lee U.S. Publication No. 2021/0190865, hereafter known as Lee, in further view of Penilla et al. U.S. Publication No. 2017/0169648, hereafter known as Penilla, in further view of Penilla et al. U.S. Patent No. 9,371,007, hereafter known as ‘007, in further view of Kashima JP2015032286A, hereafter known as Kashima. 

Claim 1: Cho teaches the following:
A fee setting server configured to set a sharing fee for a vehicle traveling by using electric power stored in a power storage device, comprising; a central processing unit (CPU);
	Cho teaches a method and system for “managing an electric vehicle return process based on whether a return condition associated with an electric charging of a returned electric vehicle is satisfied. Furthermore, a benefit or a penalty may be given to a corresponding user according to 
	Further, Cho teaches “the terms “system,” “component,” “module,” “interface,”, “model” or the like are generally intended to refer to a computer-related entity, either hardware, a combination of hardware and software, software, or software in execution […] a component may be, but is not limited to being, a process running on a processor, a processor […] a component may be localized on one computer and/or distributed between two or more computers.” (¶ [0137]). Thus, the functions being performed by EV sharing service system may be distributed between components on one or more computers and executed by a processor.
A position information acquisition device, mounted in the vehicle, configured to detect position information of the vehicle from Global Positioning System (GPS);
	Cho teaches “As shown in FIG. 3, electric vehicle terminal 30 installed (or included) in an electric vehicle (e.g., 12)” (¶ [0061]); “At step S502, electric vehicle terminal 30 may obtain ‘information required to determine whether a return condition is satisfied’ (i.e., information associated with a return condition) […] For example, electric vehicle terminal 30 may obtain location information of the electric vehicle using a global positioning system (GPS)” (¶ [0077]); At step S504, electric vehicle terminal 30 may transmit an electric vehicle return request including the obtained information (i.e., information obtained at step S502), to electric vehicle sharing service system 16” (¶ [0078]). 

Obtain […] from the vehicle, (i) identification information that is used to identify a user who has charged the vehicle at the charging equipment;
	Cho teaches “receiving the charging connection information may include receiving an electric charging authentication request from the user equipment […] and receiving the charging connection information from the corresponding electric charger” (¶ [0022]), “Each of electric chargers (e.g., 14 a, . . . , 14 n) may be connected to electric vehicle sharing service system 16 through a wired communication network or a wireless communication network. Each of electric chargers (e.g., 14 a, . . . , 14 n) may include a processor […]  the processor may (i) communicate with electric vehicle sharing service system 16, […] obtain user authentication information from a variety of authentication means (e.g., a membership card 101)” (¶ [0044]), “ an EV sharing service user may performing an electric charging reservation through user equipment (e.g., a smart phone, a personal computer, etc.) or an electric vehicle terminal (e.g., electric vehicle terminal 30).” (¶ [0131]), “EV sharing service providing processor 20 may include EV utilization management unit 201, user authentication unit 202, “ (¶ [0050]), “User authentication unit 202 corresponding to a sub-processor may perform a user authentication procedure associated with an EV sharing service. Herein, the user authentication procedure may include […] a user authentication for an electric vehicle charging,” (¶ [0052]) “electric vehicle terminal 30 may transmit connection information to electric vehicle sharing service system 16. Herein, the connection information may include […] vehicle identification information (e.g., a 10) may perform a variety of procedures ([…] a user authentication) associated with an electric vehicle utilization” (¶ [0042]). 
	Thus, Cho teaches that a user may perform a charging reservation through a vehicle terminal, where the vehicle terminal may communicate with the EV sharing service system to share information regarding an amount of charge that has been obtained at a particular charging station and vehicle identification information that is associated with a user that has been authenticated, equivalent to an information acquisition device configured to obtain, from the vehicle, identification information that is used to identify a user who has charged the vehicle at the charging equipment.  
Obtaining, from the vehicle […] (ii) Information on a charged power amount of the vehicle […] wherein the information on the charged power amount includes information on a charging time;
	Cho teaches “electric vehicle terminal 30 may transmit connection information to electric vehicle sharing service system 16. […] connection information may include connection state information (e.g., whether electric vehicle 12 is connected to electric charger 14) […] a remaining battery power amount, a charging condition (e.g., a charging level, a charging speed, a charging price, etc.)” (¶ [0110]), “charging condition (e.g., an electric charging level, an electric charging time, an electric charging price, etc.)” (¶ [0128]). 
	Thus, Cho teaches an electric vehicle terminal (installed in the vehicle) that is configured to transmit connection and charging condition information including an electric charging time; equivalent to obtaining, from the vehicle information on a charged power amount of the vehicle, wherein the information on the charged power amount includes information on a charging time.
Obtaining […] from the vehicle, (iii) Detected position information of the vehicle on the charging equipment where the vehicle is charged;
	Cho teaches “At step S502, electric vehicle terminal 30 may obtain ‘information required to determine whether a return condition is satisfied’ (i.e., information associated with a return condition) […] For example, electric vehicle terminal 30 may obtain location information of the electric vehicle using a global positioning system (GPS)” (¶ [0077]);”At step S504, electric vehicle terminal 30 may transmit an electric vehicle return request including the obtained information (i.e., information obtained at step S502), to electric vehicle sharing service system 16 […] the obtained information may include at least one of the location information of the electric vehicle” (¶ [0078]); “At step S506, electric vehicle sharing service system 16 may determine whether a first return condition (or may be referred to as “a general return condition”) is satisfied […] the first return condition may include at least one of (i) whether the returned electric vehicle is at a predetermined return location” (¶ [0079]); “electric vehicle sharing service system 16 may collect charging related information associated with one or more electric chargers positioned at a corresponding return location.” (¶ [0125]); “electric chargers (e.g., 14 a, 14 b, 721) may be deployed at various positions (e.g., a parking lot, a parking district of a road) associated with an electric vehicle return. “ (¶ [0120]); “a user of a returned electric vehicle may connect a charging plug of a corresponding electric charger to a returned electric vehicle” (¶ [0121]).
	Thus, Cho teaches that a user may park an electric vehicle at a designated return location and connect a charging plug of an electric charger associated with the return location to the returned electric vehicle. Further, the electric vehicle terminal may transmit GPS location information corresponding to the location of the electric vehicle to the electric vehicle sharing service system, such that the system may determine whether the user has satisfied a return condition of the electric vehicle based on the detected GPS location information; equivalent to obtaining from the vehicle detected position information of the vehicle on the charging equipment where the vehicle is charged.
Set the sharing fee for the user identified by the identification information based on the information on the charged power amount,
	Cho teaches “managing an electric vehicle return process based on whether a return condition associated with an electric charging of a returned electric vehicle is satisfied. Furthermore, a benefit or a penalty may be given to a corresponding user according to whether the return condition associated with an electric charging is satisfied.” (See Abstract), “a method may be provided for managing an electric vehicle return process in an electric vehicle sharing service system […]The method may include receiving a return request for an electric vehicle from at least one of user equipment and an electric vehicle terminal, determining whether a first return condition is satisfied […] determining whether a second return condition associated with an electric charging of the electric vehicle is satisfied” (¶ [0009]), “determining the second return condition may further include determining whether a remaining battery power of the electric vehicle exceeds a threshold value […]“ (¶ [0014]), “benefit determination unit 222 may give a benefit to a corresponding sharing service user if the remaining battery power amount exceeds the threshold value” (¶ [0057]), “method may further include determining a benefit for a corresponding user when the second return condition is satisfied, and transmitting information on the benefit to the user equipment.” (¶ [0015]), “in the case that a returned electric vehicle is not properly charged […] an increase in an EV sharing service price” (¶ [0004]), “a benefit (an incentive, a discount, etc.) or a penalty may be given to a corresponding user” (¶ [0039]), “When an electric vehicle (EV) utilization is finished, the user (e.g., 10) may return a corresponding electric vehicle. In this case, a user authentication procedure associated with ‘an electric vehicle (EV) utilization’ or ‘an electric vehicle (EV) return’ may be performed through a variety of authentication means […] ”(¶ [0041]). 
	Thus, Cho teaches an EV sharing service system comprising a benefit determination unit (equivalent to a fee setting device) that is capable of determining the amount of remaining battery in an EV that has been returned by a particular/authenticated user, determining whether the 
Set the sharing fee lower when the vehicle is positioned in the […] facility and the power storage device of the vehicle is charged by the charging equipment located at the […] facility.  
	Cho teaches  “FIG. 1 illustrates interworking between systems for managing an electric vehicle sharing service […] the term “electric vehicle (EV) sharing service” is used as a general concept that includes a variety of EV utilization services (e.g., electric car sharing service, a car rent service, etc.)” (¶ [0040]), “a method may be provided for managing an electric vehicle return processin an electric vehicle sharing service system […]The method may include receiving a return request for an electric vehicle from at least one of user equipment and an electric vehicle terminal, determining whether a first return condition is satisfied […] determining whether a second return condition associated with an electric charging of the electric vehicle is satisfied” (¶ [0009]); ““At step S506, electric vehicle sharing service system 16 may determine whether a first return condition (or may be referred to as “a general return condition”) is satisfied […] the first return condition may include at least one of (i) whether the returned electric vehicle is at a predetermined return location” (¶ [0079]) ““determining the second return condition may include checking a charging connection between the electric vehicle and an electric charger.” (¶ [0011]),  “determining the second return condition may further include determining whether a remaining battery power of the electric vehicle exceeds a threshold value […]“ (¶ [0014]), “in the case that a returned electric vehicle is not properly charged […] an increase in an EV sharing service price” (¶ [0004]), “a benefit (an incentive, a discount, etc.) or a penalty may be given to a corresponding 222 corresponding to a sub-processor may determine a benefit (e.g., an incentive, a discount, etc.) for a corresponding sharing service user if a returned electric vehicle is determined to be connected to an electric charger […] electric charger connection determination unit 221 may determine whether a remaining battery power amount exceeds a threshold value. In this case, benefit determination unit 222 may give a benefit to a corresponding sharing service user if the remaining battery power amount exceeds the threshold value” (¶ [0057]). 
	Thus, Cho teaches an EV sharing service system comprising a benefit determination unit that is capable of determining whether or not an EV has been connected to a designated electric charger associated with the system, charged to a threshold amount by a particular, authenticated user, and determining whether a benefit or penalty will be applied to the sharing service price (such as increasing or decreasing the rental price) in accordance with the determination. For example, the system may provide a discount for the electric vehicle sharing service if the user has connected the electric vehicle to the designated electric charger associated with the system; equivalent to setting the sharing fee lower when the vehicle is positioned in the facility and the power storage device of the vehicle is charged by the charging equipment located at the facility.
	Cho does not explicitly teach a controller, mounted in the vehicle, configured to detect voltage, current, and temperature of a power storage device of the vehicle, estimate an open circuit voltage (OCV) from the detected values, and calculate state of charge (SOC) of the power storage device of the vehicle.
	However, Lee teaches the following:
	A controller, mounted in the vehicle, configured to detect voltage, current, and temperature of a power storage device of the vehicle, estimate an open circuit voltage (OCV) from the detected values, and calculate state of charge (SOC) of the power storage device of the vehicle.
	Lee teaches an “An apparatus for estimating a state of charge (SOC) of a battery includes: a sensing unit configured to measure voltage, current and temperature of a battery; and a processor operably coupled to the sensing unit, and the processor performs: setting a first reference voltage based on a first SOC according to a voltage of the battery, which is calculated in advance using the current of the battery measured at every charge/discharge cycle of the battery; calculating a second SOC according to the voltage of the battery using an equivalent circuit model corresponding to the battery; setting a voltage region of the battery as a first voltage region and a second voltage region based on the first reference voltage; and estimating a SOC of the battery in each of the first voltage region and the second voltage region as any one of the first SOC and the second SOC” (see abstract); “the battery SOC estimation apparatus 100 according to an embodiment of the present disclosure is included in a battery pack 1 that has a battery B, and may be connected to the battery B to estimate a SOC of the battery B. For this, the battery SOC estimation apparatus 100 may include a sensing unit 110” ¶ [0035]); “battery B may be electrically coupled to a variety of external devices through an external terminal. The external device may be, for example, an electric vehicle” (¶ [0038]); “FIG. 2 is a diagram showing an example of a “look-up table of open circuit voltage (OCV) and the first SOC at each charge/discharge cycle” used for the battery SOC estimation apparatus depicted in FIG. 1 to set a first reference voltage, and FIG. 3 a diagram showing an example of a “look-up table of OVC and the first SOC at each temperature” used for the battery SOC estimation apparatus depicted in FIG. 1 to calculate a second SOC” (¶ [0045]).
	Thus, Lee teaches an apparatus for estimating a state of charge (SOC) of a battery including a sensing unit (comprising a processor) that is coupled with a battery pack which may be installed in an electric vehicle; equivalent to a controller mounted in the vehicle. Further, the sensing unit is configured to measure a voltage, current, and temperature of the battery that are utilized to calculate a first SOC and second SOC, where each of the first and second SOC are 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Cho with the teachings of Lee by incorporating the SOC estimating apparatus (comprising a sensing unit processor installed in a vehicle) that is configured to measure a voltage, current, and temperature of a battery of the vehicle, estimate an open circuit voltage (OCV) from the detected values, and calculate state of charge (SOC) of the power storage device of the vehicle, as taught by Lee, into the system of Cho that includes an electric vehicle terminal configured to transmit information regarding a remaining battery power amount of the vehicle to the electric vehicle sharing service system ( see ¶ [0128]). One of ordinary skill in the art would have been motivated to incorporate the SOC estimating apparatus into the electric vehicles of the electric vehicle sharing service system of Cho when one considers that with such a modification, “it is possible to accurately estimate a SOC of a battery”, as suggested by Lee (¶ [0022]). Thus, by accurately estimating a SOC of a shared electric vehicle battery, the system of Cho would be further enabled to set a more accurate sharing service fee. 
	Although Cho teaches that a plurality of charging stations may be associated with an electric vehicle sharing service system and correspond to a particular position/ return location, Cho does not explicitly teach a plurality of partner facilities, each of which is set by different discount rate. Further, Cho does not explicitly teach a CPU configured to store position information of the plurality of partner facilities, each of which is provided with a charging equipment 
	However, Penilla teaches the following:	
	A plurality of partner facilities, each of which is set by different discount rate; 
	Penilla teaches a “server is provided with communication to a plurality of CUs at one or more geo-locations. Then, receiving, a request to find a CU at the server, from an EV that is geographically local to or along a driving path of one or more CUs. ” (¶ [0011]); “cloud based processing technologies to share charge availability information, discounts across a charge supply grid, geo-location mapping and charge finding […] cloud based databases and distributed data centers for […] sharing charge usage with charge providers, utilities, drivers of EVs, owners of charge units (CUs) and owners or managers of charge unit install points (CUIPs)” (¶ [0035]);  “owners of the particular business can offer discounts to their business products or services, if the business products or services or located near or beside the charging station […] owners […] that have charging plugs assigned to particular parking spots, can publish availability of those charging plugs through the cloud processing network […] charging plugs can be installed at various nontraditional locations, such as parking lots of retail stores. Other examples locations can include, without limitation, parks, city streets, parking garages, post offices, government areas, schools” (¶ [0088]); “These discounts can then be published to the cloud processing logic. These discounts can also be published dynamically at the request of the provider of the charge” (¶ [0092]); “method can be processed by a server and paths are communicated to vehicles to alert drivers of the electric vehicles of rewards or discounts if charge is obtained from certain locations (¶ [0080]); “If a particular charge station or chart plug has a lot of customers during a 
	Thus, Penilla teaches a system wherein business owners (such as an EV sharing service of Cho) may offer discounts for business services when charge is obtained from certain locations/ charging stations (equivalent to the partner facilities) near their business.  Further, Penilla teaches that the discounts offered for using each charging station may be adjusted dynamically (lowered or increased) based on the activity level at the charge station or preset rules; equivalent to a plurality of partner facilities, each of which is set by different discount rate.
	The CPU programmed to: store position information of the plurality of partner facilities, each of which is provided with a charging equipment for charging the power storage device;
	Penilla teaches a “server is provided with communication to a plurality of CUs at one or more geo-locations. Then, receiving, a request to find a CU at the server, from an EV that is geographically local to or along a driving path of one or more CUs. ” (¶ [0011]), “a computer processed method for providing charge options to drivers of electric vehicles is provided. The electric vehicles have wireless access to a computer network. The method includes receiving data concerning charge providing availability from charge locations and receiving data concerning sponsored rewards offered by the charge locations” (¶ [0079]), “The method can be processed by a server and paths are communicated to vehicles to alert drivers of the electric vehicles of rewards or discounts if charge is obtained from certain locations.“ ¶ [0080]), “cloud based processing technologies to share charge availability information, discounts across a charge supply grid, geo-location mapping and charge finding […] cloud based databases and distributed data centers for […] sharing charge usage with charge providers, utilities, drivers of EVs, owners of charge units (CUs) and owners or managers of charge unit install points (CUIPs)” (¶ [0035]), “Cloud services can also provide […] an EV driver […] a list of CUs in the geo-location of the 
	Thus, Penilla teaches a cloud service system comprising servers/databases that communicate with, and store information associated with, charge stations/charging units (CU’s) (equivalent to the partner facilities) that are associated with particular geo-locations. The cloud service is configured to use stored information about CU’s in order to provide EV drivers with a list of particular charging units proximate to the EV drivers, where the location of available CU’s can be populated as displayable data to the display screen of an EV (equivalent to a CPU configured to store position information of the plurality of partner facilities). Further, Penilla teaches that the charging stations are equipped with charge pumps, charge handles, or other charge providing facilities for a vehicle battery (see ¶ [0082] - ¶ [0083]); equivalent to each facility being provided with a charging equipment for charging the power storage device. Further, Penilla teaches that the cloud service server may manage information regarding discounts and rewards associated with utilizing particular CU’s, where said discounts and rewards may be offered to EV drivers for charging at the particular CU locations (equivalent to storing position information on partner facilities).  
	Set the […] fee lower when the vehicle is positioned in the partner facility and the power storage device of the vehicle is charged by the charging equipment located at the partner facility. 
	Penilla teaches “the method can be processed by a server and paths are communicated to vehicles to alert drivers of the electric vehicles of rewards or discounts if charge is obtained from certain locations“ ¶ [0080]), “ If the user of the EV is looking for charge, and the user also needs particular services, and publishing discounts or promotions will allow EV drivers to select 
	Thus, Penilla teaches a cloud service system comprising servers/databases that communicate with, and store information associated with, charge stations/charging units (CU’s) (equivalent to the partner facilities) that are associated with particular geo-locations. Further, Penilla teaches that the cloud service server may manage information regarding discounts and rewards associated with utilizing particular CU’s, where said discounts for particular business services are provided to the EV drivers when charge is obtained at the particular CU locations (indicating that the EV is positioned at the particular CU and obtaining a charge from said CU); equivalent to setting the service fee lower when the vehicle is positioned in the partner facility and the power storage device of the vehicle is charged by the charging equipment located at the partner facility.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Cho/Lee with the teachings of Penilla by incorporating the features for providing discounts to a business service when electrical charge is obtained from one of a plurality of partner facilities (charging stations), where each partner facility may offer dynamically adjusted discounts, and storing the position information of the plurality of partner facilities with the associated discounts in a database, as taught by Penilla, into the system of Cho that is configured to offer discounts on a shared electric vehicle (EV) service based on a determination of whether the shared EV has been charged and connected with a particular charging station that is part of the system of Cho. Accordingly, the electric vehicle sharing service 
	Although Cho/Lee/Penilla teaches features for detecting a location of an electric vehicle and setting an electric vehicle sharing service fee lower when a driver obtains charge for their vehicle from a charging facility associated/partnered with an electric vehicle sharing service system, Cho/Lee/Penilla does not explicitly teach determining whether or not the vehicle is charged at a partner facility based on the position information of partner facilities and the detected position information of the vehicle on the charging equipment.

	However, ‘007 teaches the following:
	Determine whether or not the vehicle is charged at a partner facility based on the position information of partner facilities and the detected position information of the vehicle on the charging equipment. 
	‘007 teaches a system “for locating charge for electric vehicles, automatic syncing with charging units, automatic vehicle identification by charging units” (col. 2: 15-16); “cloud system configured to: manage received discounts published by the merchants, the discounts being published with an identification of a geo-location or CUs for which the discounts are to be published” (col. 3: 43-45); “method includes receiving, from time to time, discounts published by merchants for presentation to a network of charging units (CUs), each of the CUs being associated to a geo-location. The method also includes receiving an identification of an electric 
	Thus, ‘007 teaches a system configured to associate a merchant discount with particular charging units’ (CUs) geo-locations, such that when a discount for a merchant service may be provided when a driver charges their vehicle at a CU. Further, the vehicle position may be detected (via GPS system) as being parked at a particular CU geo-location and the respective discount associated with the CU may be presented to an electronic device of the electric vehicle; equivalent to determining whether or not the vehicle is charged at a partner facility based on the position information of the partner facilities and the detected position information of the vehicle on the charging equipment. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Cho/Lee/Penilla with the teachings of ‘007 by incorporating the features for associating a merchant discount with particular charging units’ (CUs) geo-locations and detecting a vehicle position (via GPS) as being parked at a particular CU geo-location associated with a discount, as taught by ‘007, into the system of Cho/Lee/Penilla 
	Although Cho teaches that a user may receive a discount on an EV sharing service if a return condition is satisfied in which the user has connected the electric vehicle to a charger (¶ [0057]), Cho/Lee/Penilla/’007 does not explicitly teach setting the sharing fee lower as the charging time for the charging performed at the partner facility becomes longer. Further, Cho/Lee/Penilla/’007 does not explicitly teach causing the vehicle to determine an initial State of Charge (SOC) of the vehicle at start-of-charging of the vehicle at the charging equipment, monitoring the charging of the vehicle at the charging equipment, terminating the monitoring of charging of the vehicle at the charging equipment at end-of-charging of the vehicle, causing the vehicle to determine a final SOC of the vehicle at the end-of-charging of the vehicle at the charging equipment, and determining the charged power amount for the charging of the vehicle from the initial SOC and the final SOC.

	However, Kashima teaches the following:
	Set the […] fee lower as the charging time for the charging performed at the partner facility becomes longer.
	Kashima teaches “[t]he present invention notifies a user of an incentive condition for promoting charge / discharge of a battery provided in a vehicle in an area where power surplus or power shortage occurs, and […] giving an incentive to a user who performed charge and discharge according to an incentive condition” (¶ [0006]); “vehicle management center 100 includes a control device 110 […] the charge / discharge promotion notice is an incentive condition for […] charging within a predetermined period at a charging facility such as a charging stand or an individual's home existing in the predetermined area” (¶ [0012]); “charge / discharge promotion notification includes information on incentive conditions to provide an incentive when charge / discharge is performed within a predetermined period at a charging facility in a predetermined area. In addition to this, among the charging facilities existing in the predetermined area, information of a charging facility that recommends charging and discharging may be included” (¶ [0026]); “control device 310 provided in the center 300 calculates an incentive point to be given to the vehicle” (¶ [0037]); “Incentive points are calculated according to […] the amount of power charged, and the charging facility that has been charged” (¶ [0038]); “when the incentive point is calculated as described above, the […] control center 300 pays the user the compensation according to the calculated incentive point […] the value to be paid to the user is not particularly limited, and may be, for example, money, electronic money, a coupon, or a product” (¶ [0040]); 

	Thus, Kashima teaches a system capable of setting incentive conditions for charging vehicle batteries at facilities within a predetermined area, such that the system may provide charging promotions to users for charging their vehicles at facilities within the predetermined areas. Further, Kashima teaches that an amount of incentive points may be awarded to a driver based on the amount of power charged while at the particular facilities, such that the user is compensated in the form of coupons/money based on the incentive points received; equivalent to setting a fee lower as the charging time for the charging performed at the partner facility becomes longer.

	Cause the vehicle to determine an initial State of Charge (SOC) of the vehicle at start-of-charging of the vehicle at the charging equipment, monitor the charging of the vehicle at the charging equipment, terminate the monitoring of charging of the vehicle at the charging equipment at end-of-charging of the vehicle, cause the vehicle to determine a final SOC of the vehicle at the end-of-charging of the vehicle at the charging equipment, and determine the charged power amount for the charging of the vehicle from the initial SOC and the final SOC.
	Kashima teaches “charge / discharge promotion notification includes information on incentive conditions to provide an incentive when charge / discharge is performed within a predetermined period at a charging facility in a predetermined area” (¶ [0026]); “communication device 120 provided in the vehicle management center 100 transmits and receives information by wireless communication with the communication device 220 provided in the in-vehicle device 200” (¶ [0013]); “in-vehicle device 200 is mounted on a vehicle, and includes a control device 210, a communication device 220” (¶ [0052]); “When the user charges and discharges the battery provided in the vehicle, the control device 210 acquires information on […] the amount of electric power charged and discharged, and the location where charging and discharging were performed, The acquired information is transmitted from the communication device 220 to the vehicle management center 100 as charge / discharge result data.” (¶ [0055])); “information on the amount of charged and discharged power can be measured, for example, by measuring the SOC (State of Charge) of the battery before and after charging and discharging according to detection values of a voltage sensor and a current sensor provided in the battery. It can obtain by calculating the difference of SOC after discharge. Furthermore, information on the place where charging and discharging have been performed can be acquired.” (¶ [0056]); “charge / discharge performance data is transmitted, for example, from the communication device 220 provided in the in-vehicle device 200 immediately after charge / discharge of the battery of the vehicle ends” (¶ [0015]). 

	Thus, Kashima teaches a system capable of setting incentive conditions for charging vehicle batteries at facilities within a predetermined area, such that the system may provide charging promotions to users including information on incentive conditions indicative of incentives for charging at facilities within a predetermined area. Further, Kashima teaches that a vehicle control device is configured to acquire the amount of electric power that is charged by the vehicle at a facility, where the control device may measure the amount of electrical power charged by calculating a difference between the vehicle’s detected state of charge (SOC) before and after the charging event and subsequently communicating the charging information to a vehicle management system after the charging event ends. These features are equivalent to causing a vehicle to determine an initial State of Charge (SOC) of the vehicle at start-of-charging of the vehicle at the charging equipment, monitor the charging of the vehicle at the charging equipment, terminate the monitoring of charging of the vehicle at the charging equipment at end-of-charging of the vehicle, cause the vehicle to determine a final SOC of the vehicle at the end-of-charging of the vehicle at the charging equipment, and determine the charged power amount for the charging of the vehicle from the initial SOC and the final SOC.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of  Cho/Lee/Penilla/’007 with the teachings of Kashima by incorporating the features for acquiring, via a vehicle control device, the amount of electric power that is charged by the vehicle at a facility by calculating a difference between the vehicle’s detected state of charge (SOC) before and after the charging event and calculating an amount of incentive points to be awarded to a driver based on the amount of power charged while at the facility, such that the user is compensated in the form of coupons/money, as taught by Kashima, into the system of Cho/Lee/Penilla/’007 that is configured to offer EV drivers discounts on business services for charging their vehicles at particular charging stations. One of ordinary 

Claim 3: Cho/Lee/Penilla/’007/Kashima teaches the limitations of claim 1. Although Cho teaches the CPU is further configured to set a sharing fee (see ¶ [0009], ¶ [0011], ¶ [0014], ¶ [0137]), Cho does not explicitly teach setting the sharing fee at a different price depending on a partner facility where the vehicle is charged. 

	However, Penilla teaches the following:
	[…] set the […] fee at a different price depending on a partner facility where the vehicle is charged. 
	Penilla teaches “the method can be processed by a server and paths are communicated to vehicles to alert drivers of the electric vehicles of rewards or discounts if charge is obtained from certain locations“ ¶ [0080]), “These discounts can then be published to the cloud processing logic.” (¶ [0092]), “the charging station can offer discounts or rewards to users so that drivers can decide to visit the charging station instead of another charging station. Still further, charging stations can offer discounts for users to use the particular charging station” (¶ [0087]), “the cloud processing can communicate with a route generator to generate various routes (e.g., paths) that 
	Thus, Penilla teaches that particular charging stations may offer greater discounts for a service or lower discounts for a service based on an activity level at the particular charging station, where a EV driver may be routed to charging stations that provide a greater discount than others; equivalent to setting a fee at a different price depending on a partner facility where the vehicle is charged. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Cho/Lee with the teachings of Penilla by including a feature for publishing service discounts at particular charging stations, where each discount may be different (greater or lower) between each charging station, such that an EV driver would receive the discount on a service for charging their EV at said particular charging stations, as taught by Penilla, into the system of Cho/Lee that is configured to offer discounts on a shared electric vehicle (EV) service based on a determination of whether the shared EV has been charged and connected with a particular charging station that is part of the system of Cho. One of ordinary skill in the art would have been motivated to make this modification with the purpose to “increase traffic to their business and increase sales” ¶ [0088]), as suggested by Penilla. Further, one of ordinary skill in the art would have recognized that the teachings of Penilla are compatible with the system of Cho/Lee as they share characteristics and capabilities; namely, they are both systems directed to providing EV drivers with discounts for services upon recharging at particular EV charging stations. 

Claim 4: Cho teaches the following:
 
	A vehicle traveling by using electric power stored in a power storage device;
Cho teaches “Electric vehicles (EVs) may include electric cars (e.g., 12), electric motorcycles, and/or electric motorbikes, but are not limited thereto” (¶ [0046]), “information obtaining processor 303 may obtain information on a remaining battery power of the electric vehicle, from a battery management system of the electric vehicle […] information obtaining processor 303 may further obtain an electric vehicle utilization time and a mileage” (¶ [0064]). 
	Thus, Cho teaches an electric vehicle (EV) that may be utilized by drivers and may store power in a battery that is managed by a battery management system of the EV.

A position information acquisition device, mounted in the vehicle, configured to detect position information of the vehicle from Global Positioning System (GPS);
	Cho teaches “As shown in FIG. 3, electric vehicle terminal 30 installed (or included) in an electric vehicle (e.g., 12)” (¶ [0061]); “At step S502, electric vehicle terminal 30 may obtain ‘information required to determine whether a return condition is satisfied’ (i.e., information associated with a return condition) […] For example, electric vehicle terminal 30 may obtain location information of the electric vehicle using a global positioning system (GPS)” (¶ [0077]); At step S504, electric vehicle terminal 30 may transmit an electric vehicle return request including the obtained information (i.e., information obtained at step S502), to electric vehicle sharing service system 16” (¶ [0078]). 
	Thus, Cho teaches an electric vehicle terminal installed in an electric vehicle (equivalent to the position information acquisition device mounted in the vehicle) that is configured to obtain 
A management server configured to manage a charging equipment for charging the power storage device; and
	Cho teaches “Each of electric chargers (e.g., 14 a, . . . , 14 n) may be connected to electric vehicle sharing service system 16 through a wired communication network or a wireless communication network […] the processor of each electric charger (e.g., 14 a, . . . , 14 n) may provide ‘charging related information’ (e.g., information on an electric charger state and an electric charging schedule associated with a corresponding electric charger) to electric vehicle sharing service system 16 […]  When receiving a charging reservation request for a specific electric vehicle to be returned, the processor of each electric charger (e.g., 14 a, . . . , 14 n) may establish an electric charging schedule” (¶ [0044]), “electric chargers (e.g., 721) may charge electric vehicles” (¶ [0045]), “the terms “system,” “component,” […] refer to a computer-related entity, either hardware, a combination of hardware and software, software, or software in execution. For example, a component may be, but is not limited to being, a process running on a processor, a processor […]  and/or a computer […] One or more components may reside within a process  […] and a component may be localized on one computer and/or distributed between two or more computers.” (¶ [0137]).
	Thus, Cho teaches an EV sharing service system comprising one or more computers (equivalent to a management server) that may be in communication with a plurality of electric chargers and is configured to receive information from each electric charger such as scheduling information and status information associated with each charger; equivalent to a management server configured to manage charging equipment for charging the power storage device. 

A fee setting server configured to set a sharing fee for the vehicle;
	Cho teaches “managing an electric vehicle return process based on whether a return condition associated with an electric charging of a returned electric vehicle is satisfied. Furthermore, a benefit or a penalty may be given to a corresponding user according to whether the return condition associated with an electric charging is satisfied.” (See Abstract), “FIG. 1 illustrates interworking between systems for managing an electric vehicle sharing service […] the term “electric vehicle (EV) sharing service” is used as a general concept that includes a variety of EV utilization services (e.g., electric car sharing service, a car rent service, etc.)” (¶ [0040]), “electric vehicle sharing service system 16 may determine a benefit or a penalty for a corresponding user according to whether the return condition associated with an electric charging is satisfied” (¶ [0043]), “method may further include determining a benefit for a corresponding user when the second return condition is satisfied, and transmitting information on the benefit to the user equipment.” (¶ [0015]), “in the case that a returned electric vehicle is not properly charged […] an increase in an EV sharing service price” (¶ [0004]).  
	Thus, Cho teaches an electric vehicle sharing service system comprising one or more computers (equivalent to a fee setting server) that is configured to set a sharing service price for a EV sharing service based on a set of return conditions; equivalent to a fee setting server configured to set a sharing fee for the vehicle. 

Wherein the fee setting server being configured to:
	Cho teaches a method and system for “managing an electric vehicle return process based on whether a return condition associated with an electric charging of a returned electric vehicle is satisfied. Furthermore, a benefit or a penalty may be given to a corresponding user according to 

Obtain […] from the vehicle, (i) identification information that is used to identify a user who has charged the vehicle at the charging equipment;
	Cho teaches “receiving the charging connection information may include receiving an electric charging authentication request from the user equipment […] and receiving the charging connection information from the corresponding electric charger” (¶ [0022]), “Each of electric chargers (e.g., 14 a, . . . , 14 n) may be connected to electric vehicle sharing service system 16 through a wired communication network or a wireless communication network. Each of electric chargers (e.g., 14 a, . . . , 14 n) may include a processor […]  the processor may (i) communicate with electric vehicle sharing service system 16, […] obtain user authentication information from a variety of authentication means (e.g., a membership card 101)” (¶ [0044]), “ an EV sharing service user may performing an electric charging reservation through user equipment (e.g., a smart phone, a personal computer, etc.) or an electric vehicle terminal (e.g., electric vehicle terminal 30).” (¶ [0131]), “EV sharing service providing processor 20 may include EV utilization management unit 201, user authentication unit 202, “ (¶ [0050]), “User authentication unit 202 corresponding to a sub-processor may perform a user authentication procedure associated with an EV sharing service. Herein, the user authentication procedure may include […] a user authentication for an electric vehicle charging,” (¶ [0052]) “electric vehicle terminal 30 may transmit connection information to electric vehicle sharing service system 16. 10) may perform a variety of procedures ([…] a user authentication) associated with an electric vehicle utilization” (¶ [0042]). 
	Thus, Cho teaches that a user may perform a charging reservation through a vehicle terminal, where the vehicle terminal may communicate with the EV sharing service system to share information regarding an amount of charge that has been obtained at a particular charging station and vehicle identification information that is associated with a user that has been authenticated, equivalent to an information acquisition device configured to obtain, from the vehicle, identification information that is used to identify a user who has charged the vehicle at the charging equipment.  
Obtain […] from the vehicle […] (ii) Information on a charged power amount of the vehicle […] wherein the information on the charged power amount includes information on a charging time;
	Cho teaches “electric vehicle terminal 30 may transmit connection information to electric vehicle sharing service system 16. […] connection information may include connection state information (e.g., whether electric vehicle 12 is connected to electric charger 14) […] a remaining battery power amount, a charging condition (e.g., a charging level, a charging speed, a charging price, etc.)” (¶ [0110]), “charging condition (e.g., an electric charging level, an electric charging time, an electric charging price, etc.)” (¶ [0128]). 
	Thus, Cho teaches an electric vehicle terminal (installed in the vehicle) that is configured to transmit connection and charging condition information including an electric charging time; equivalent to obtaining, from the vehicle information on a charged power amount of the vehicle, wherein the information on the charged power amount includes information on a charging time.
Obtain […] from the vehicle, (iii) Detected position information of the vehicle on the charging equipment where the vehicle is charged;
	Cho teaches “At step S502, electric vehicle terminal 30 may obtain ‘information required to determine whether a return condition is satisfied’ (i.e., information associated with a return condition) […] For example, electric vehicle terminal 30 may obtain location information of the electric vehicle using a global positioning system (GPS)” (¶ [0077]);”At step S504, electric vehicle terminal 30 may transmit an electric vehicle return request including the obtained information (i.e., information obtained at step S502), to electric vehicle sharing service system 16 […] the obtained information may include at least one of the location information of the electric vehicle” (¶ [0078]); “At step S506, electric vehicle sharing service system 16 may determine whether a first return condition (or may be referred to as “a general return condition”) is satisfied […] the first return condition may include at least one of (i) whether the returned electric vehicle is at a predetermined return location” (¶ [0079]); “electric vehicle sharing service system 16 may collect charging related information associated with one or more electric chargers positioned at a corresponding return location.” (¶ [0125]); “electric chargers (e.g., 14 a, 14 b, 721) may be deployed at various positions (e.g., a parking lot, a parking district of a road) associated with an electric vehicle return. “ (¶ [0120]); “a user of a returned electric vehicle may connect a charging plug of a corresponding electric charger to a returned electric vehicle” (¶ [0121]).
	Thus, Cho teaches that a user may park an electric vehicle at a designated return location and connect a charging plug of an electric charger associated with the return location to the returned electric vehicle. Further, the electric vehicle terminal may transmit GPS location information corresponding to the location of the electric vehicle to the electric vehicle sharing service system, such that the system may determine whether the user has satisfied a return condition of the electric vehicle based on the detected GPS location information; equivalent to obtaining from the vehicle detected position information of the vehicle on the charging equipment where the vehicle is charged.

Set the sharing fee for the user identified by the identification information based on the information on the charged power amount,
	Cho teaches “managing an electric vehicle return process based on whether a return condition associated with an electric charging of a returned electric vehicle is satisfied. Furthermore, a benefit or a penalty may be given to a corresponding user according to whether the return condition associated with an electric charging is satisfied.” (See Abstract), “a method may be provided for managing an electric vehicle return process in an electric vehicle sharing service system […]The method may include receiving a return request for an electric vehicle from at least one of user equipment and an electric vehicle terminal, determining whether a first return condition is satisfied […] determining whether a second return condition associated with an electric charging of the electric vehicle is satisfied” (¶ [0009]), “determining the second return condition may further include determining whether a remaining battery power of the electric vehicle exceeds a threshold value […]“ (¶ [0014]), “benefit determination unit 222 may give a benefit to a corresponding sharing service user if the remaining battery power amount exceeds the threshold value” (¶ [0057]), “method may further include determining a benefit for a corresponding user when the second return condition is satisfied, and transmitting information on the benefit to the user equipment.” (¶ [0015]), “in the case that a returned electric vehicle is not properly charged […] an increase in an EV sharing service price” (¶ [0004]), “a benefit (an incentive, a discount, etc.) or a penalty may be given to a corresponding user” (¶ [0039]), “When an electric vehicle (EV) utilization is finished, the user (e.g., 10) may return a corresponding electric vehicle. In this case, a user authentication procedure associated with ‘an electric vehicle (EV) utilization’ or ‘an electric vehicle (EV) return’ may be performed through a variety of authentication means […] ”(¶ [0041]). 
	Thus, Cho teaches an EV sharing service system comprising a benefit determination unit (equivalent to a fee setting device) that is capable of determining the amount of remaining battery Cho are considered to be equivalent to a fee setting device a fee setting device configured to set the sharing fee for the user identified by the identification information based on the information on the charged power amount. 
Set the sharing fee lower when the vehicle is positioned in the […] facility and the power storage device of the vehicle is charged by the charging equipment located at the […] facility.  
	Cho teaches  “FIG. 1 illustrates interworking between systems for managing an electric vehicle sharing service […] the term “electric vehicle (EV) sharing service” is used as a general concept that includes a variety of EV utilization services (e.g., electric car sharing service, a car rent service, etc.)” (¶ [0040]), “a method may be provided for managing an electric vehicle return processin an electric vehicle sharing service system […]The method may include receiving a return request for an electric vehicle from at least one of user equipment and an electric vehicle terminal, determining whether a first return condition is satisfied […] determining whether a second return condition associated with an electric charging of the electric vehicle is satisfied” (¶ [0009]); ““At step S506, electric vehicle sharing service system 16 may determine whether a first return condition (or may be referred to as “a general return condition”) is satisfied […] the first return condition may include at least one of (i) whether the returned electric vehicle is at a predetermined return location” (¶ [0079]) ““determining the second return condition may include checking a charging connection between the electric vehicle and an electric charger.” (¶ [0011]),  “determining the second return condition may further include determining whether a remaining battery power of the electric vehicle exceeds a threshold value […]“ (¶ [0014]), “in the case that a returned electric vehicle is not properly charged […] an increase in an EV sharing service price” 222 corresponding to a sub-processor may determine a benefit (e.g., an incentive, a discount, etc.) for a corresponding sharing service user if a returned electric vehicle is determined to be connected to an electric charger […] electric charger connection determination unit 221 may determine whether a remaining battery power amount exceeds a threshold value. In this case, benefit determination unit 222 may give a benefit to a corresponding sharing service user if the remaining battery power amount exceeds the threshold value” (¶ [0057]). 
	Thus, Cho teaches an EV sharing service system comprising a benefit determination unit that is capable of determining whether or not an EV has been connected to a designated electric charger associated with the system, charged to a threshold amount by a particular, authenticated user, and determining whether a benefit or penalty will be applied to the sharing service price (such as increasing or decreasing the rental price) in accordance with the determination. For example, the system may provide a discount for the electric vehicle sharing service if the user has connected the electric vehicle to the designated electric charger associated with the system; equivalent to setting the sharing fee lower when the vehicle is positioned in the facility and the power storage device of the vehicle is charged by the charging equipment located at the facility.
	Cho does not explicitly teach a controller, mounted in the vehicle, configured to detect voltage, current, and temperature of a power storage device of the vehicle, estimate an open circuit voltage (OCV) from the detected values, and calculate state of charge (SOC) of the power storage device of the vehicle.
	However, Lee teaches the following:
	A controller, mounted in the vehicle, configured to detect voltage, current, and temperature of a power storage device of the vehicle, estimate an open circuit voltage (OCV) from the detected values, and calculate state of charge (SOC) of the power storage device of the vehicle.
	Lee teaches an “An apparatus for estimating a state of charge (SOC) of a battery includes: a sensing unit configured to measure voltage, current and temperature of a battery; and a processor operably coupled to the sensing unit, and the processor performs: setting a first reference voltage based on a first SOC according to a voltage of the battery, which is calculated in advance using the current of the battery measured at every charge/discharge cycle of the battery; calculating a second SOC according to the voltage of the battery using an equivalent circuit model corresponding to the battery; setting a voltage region of the battery as a first voltage region and a second voltage region based on the first reference voltage; and estimating a SOC of the battery in each of the first voltage region and the second voltage region as any one of the first SOC and the second SOC” (see abstract); “the battery SOC estimation apparatus 100 according to an embodiment of the present disclosure is included in a battery pack 1 that has a battery B, and may be connected to the battery B to estimate a SOC of the battery B. For this, the battery SOC estimation apparatus 100 may include a sensing unit 110” ¶ [0035]); “battery B may be electrically coupled to a variety of external devices through an external terminal. The external device may be, for example, an electric vehicle” (¶ [0038]); “FIG. 2 is a diagram showing an example of a “look-up table of open circuit voltage (OCV) and the first SOC at each charge/discharge cycle” used for the battery SOC estimation apparatus depicted in FIG. 1 to set a first reference voltage, and FIG. 3 a diagram showing an example of a “look-up table of OVC and the first SOC at each temperature” used for the battery SOC estimation apparatus depicted in FIG. 1 to calculate a second SOC” (¶ [0045]).
	Thus, Lee teaches an apparatus for estimating a state of charge (SOC) of a battery including a sensing unit (comprising a processor) that is coupled with a battery pack which may be installed in an electric vehicle; equivalent to a controller mounted in the vehicle. Further, the 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Cho with the teachings of Lee by incorporating the SOC estimating apparatus (comprising a sensing unit processor installed in a vehicle) that is configured to measure a voltage, current, and temperature of a battery of the vehicle, estimate an open circuit voltage (OCV) from the detected values, and calculate state of charge (SOC) of the power storage device of the vehicle, as taught by Lee, into the system of Cho that includes an electric vehicle terminal configured to transmit information regarding a remaining battery power amount of the vehicle to the electric vehicle sharing service system ( see ¶ [0128]). One of ordinary skill in the art would have been motivated to incorporate the SOC estimating apparatus into the electric vehicles of the electric vehicle sharing service system of Cho when one considers that with such a modification, “it is possible to accurately estimate a SOC of a battery”, as suggested by Lee (¶ [0022]). Thus, by accurately estimating a SOC of a shared electric vehicle battery, the system of Cho would be further enabled to set a more accurate sharing service fee. 
	Although Cho teaches that a plurality of charging stations may be associated with an electric vehicle sharing service system and correspond to a particular position/ return location, Cho does not explicitly teach a plurality of partner facilities, each of which is set by different Cho does not explicitly teach a server being configured to store position information of the plurality of partner facilities, each of which is provided with a charging equipment for charging the power storage device. Further, although Cho teaches that a discount for a EV car sharing service may be provided to a user if the EV has been charged before being returned, Cho does not teach setting the fee lower when the vehicle is positioned in the partner facility and the power storage device of the vehicle is charged by the charging equipment located at the partner facility.
	However, Penilla teaches the following:	
	A plurality of partner facilities, each of which is set by different discount rate; 
	Penilla teaches a “server is provided with communication to a plurality of CUs at one or more geo-locations. Then, receiving, a request to find a CU at the server, from an EV that is geographically local to or along a driving path of one or more CUs. ” (¶ [0011]); “cloud based processing technologies to share charge availability information, discounts across a charge supply grid, geo-location mapping and charge finding […] cloud based databases and distributed data centers for […] sharing charge usage with charge providers, utilities, drivers of EVs, owners of charge units (CUs) and owners or managers of charge unit install points (CUIPs)” (¶ [0035]);  “owners of the particular business can offer discounts to their business products or services, if the business products or services or located near or beside the charging station […] owners […] that have charging plugs assigned to particular parking spots, can publish availability of those charging plugs through the cloud processing network […] charging plugs can be installed at various nontraditional locations, such as parking lots of retail stores. Other examples locations can include, without limitation, parks, city streets, parking garages, post offices, government areas, schools” (¶ [0088]); “These discounts can then be published to the cloud processing logic. These discounts can also be published dynamically at the request of the provider of the charge” (¶ [0092]); “method can be processed by a server and paths are communicated to vehicles to 
	Thus, Penilla teaches a system wherein business owners (such as an EV sharing service of Cho) may offer discounts for business services when charge is obtained from certain locations/ charging stations (equivalent to the partner facilities) near their business.  Further, Penilla teaches that the discounts offered for using each charging station may be adjusted dynamically (lowered or increased) based on the activity level at the charge station or preset rules; equivalent to a plurality of partner facilities, each of which is set by different discount rate.
	Store position information of the plurality of partner facilities, each of which is provided with a charging equipment for charging the power storage device;
	Penilla teaches a “server is provided with communication to a plurality of CUs at one or more geo-locations. Then, receiving, a request to find a CU at the server, from an EV that is geographically local to or along a driving path of one or more CUs. ” (¶ [0011]), “a computer processed method for providing charge options to drivers of electric vehicles is provided. The electric vehicles have wireless access to a computer network. The method includes receiving data concerning charge providing availability from charge locations and receiving data concerning sponsored rewards offered by the charge locations” (¶ [0079]), “The method can be processed by a server and paths are communicated to vehicles to alert drivers of the electric vehicles of rewards or discounts if charge is obtained from certain locations.“ ¶ [0080]), “cloud based processing technologies to share charge availability information, discounts across a charge supply grid, geo-location mapping and charge finding […] cloud based databases and distributed data centers for […] sharing charge usage with charge providers, utilities, drivers of EVs, owners of charge units (CUs) and owners or managers of charge unit install points (CUIPs)” (¶ [0035]), 
	Thus, Penilla teaches a cloud service system comprising servers/databases that communicate with, and store information associated with, charge stations/charging units (CU’s) (equivalent to the partner facilities) that are associated with particular geo-locations. The cloud service is configured to use stored information about CU’s in order to provide EV drivers with a list of particular charging units proximate to the EV drivers, where the location of available CU’s can be populated as displayable data to the display screen of an EV (equivalent to a CPU configured to store position information of the plurality of partner facilities). Further, Penilla teaches that the charging stations are equipped with charge pumps, charge handles, or other charge providing facilities for a vehicle battery (see ¶ [0082] - ¶ [0083]); equivalent to each facility being provided with a charging equipment for charging the power storage device. Further, Penilla teaches that the cloud service server may manage information regarding discounts and rewards associated with utilizing particular CU’s, where said discounts and rewards may be offered to EV drivers for charging at the particular CU locations (equivalent to storing position information on partner facilities).  
	Set the […] fee lower when the vehicle is positioned in the partner facility and the power storage device of the vehicle is charged by the charging equipment located at the partner facility. 
	Penilla teaches “the method can be processed by a server and paths are communicated to vehicles to alert drivers of the electric vehicles of rewards or discounts if charge is obtained from certain locations“ ¶ [0080]), “ If the user of the EV is looking for charge, and the user also 
	Thus, Penilla teaches a cloud service system comprising servers/databases that communicate with, and store information associated with, charge stations/charging units (CU’s) (equivalent to the partner facilities) that are associated with particular geo-locations. Further, Penilla teaches that the cloud service server may manage information regarding discounts and rewards associated with utilizing particular CU’s, where said discounts for particular business services are provided to the EV drivers when charge is obtained at the particular CU locations (indicating that the EV is positioned at the particular CU and obtaining a charge from said CU); equivalent to setting the service fee lower when the vehicle is positioned in the partner facility and the power storage device of the vehicle is charged by the charging equipment located at the partner facility.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Cho/Lee with the teachings of Penilla by incorporating the features for providing discounts to a business service when electrical charge is obtained from one of a plurality of partner facilities (charging stations), where each partner facility may offer dynamically adjusted discounts, and storing the position information of the plurality of partner facilities with the associated discounts in a database, as taught by Penilla, into the system of Cho that is configured to offer discounts on a shared electric vehicle (EV) service based on a determination of whether the shared EV has been charged and connected with a particular Cho. Accordingly, the electric vehicle sharing service system of Cho would be configured to offer discounts on the business service (EV sharing service) if an EV driver obtains charge from a particular set of charging stations associated/partnered with the system. One of ordinary skill in the art would have been motivated to make this modification with the purpose to “increase traffic to their business and increase sales” ¶ [0088]), as suggested by Penilla. Further, one of ordinary skill in the art would have recognized that the teachings of Penilla are compatible with the system of Cho as they share characteristics and capabilities; namely, they are both systems directed to providing EV drivers with discounts for services upon recharging at particular EV charging stations.
	Although Cho/Lee/Penilla teaches features for detecting a location of an electric vehicle and setting an electric vehicle sharing service fee lower when a driver obtains charge for their vehicle from a charging facility associated/partnered with an electric vehicle sharing service system, Cho/Lee/Penilla does not explicitly teach determining whether or not the vehicle is charged at a partner facility based on the position information of partner facilities and the detected position information of the vehicle on the charging equipment.
	However, ‘007 teaches the following:
	Determine whether or not the vehicle is charged at a partner facility based on the position information of partner facilities and the detected position information of the vehicle on the charging equipment. 
	‘007 teaches a system “for locating charge for electric vehicles, automatic syncing with charging units, automatic vehicle identification by charging units” (col. 2: 15-16); “cloud system configured to: manage received discounts published by the merchants, the discounts being published with an identification of a geo-location or CUs for which the discounts are to be published” (col. 3: 43-45); “method includes receiving, from time to time, discounts published by merchants for presentation to a network of charging units (CUs), each of the CUs being associated to a geo-location. The method also includes receiving an identification of an electric 
	Thus, ‘007 teaches a system configured to associate a merchant discount with particular charging units’ (CUs) geo-locations, such that when a discount for a merchant service may be provided when a driver charges their vehicle at a CU. Further, the vehicle position may be detected (via GPS system) as being parked at a particular CU geo-location and the respective discount associated with the CU may be presented to an electronic device of the electric vehicle; equivalent to determining whether or not the vehicle is charged at a partner facility based on the position information of the partner facilities and the detected position information of the vehicle on the charging equipment. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Cho/Lee/Penilla with the teachings of ‘007 by incorporating the features for associating a merchant discount with particular charging units’ (CUs) geo-locations and detecting a vehicle position (via GPS) as being parked at a particular CU geo-location associated with a discount, as taught by ‘007, into the system of Cho/Lee/Penilla 
	Although Cho teaches that a user may receive a discount on an EV sharing service if a return condition is satisfied in which the user has connected the electric vehicle to a charger (¶ [0057]), Cho/Lee/Penilla/’007 does not explicitly teach setting the sharing fee lower as the charging time for the charging performed at the partner facility becomes longer. Further, Cho/Lee/Penilla/’007 does not explicitly teach causing the vehicle to determine an initial State of Charge (SOC) of the vehicle at start-of-charging of the vehicle at the charging equipment, monitoring the charging of the vehicle at the charging equipment, terminating the monitoring of charging of the vehicle at the charging equipment at end-of-charging of the vehicle, causing the vehicle to determine a final SOC of the vehicle at the end-of-charging of the vehicle at the charging equipment, and determining the charged power amount for the charging of the vehicle from the initial SOC and the final SOC.

	However, Kashima teaches the following:
	Set the […] fee lower as the charging time for the charging performed at the partner facility becomes longer.
	Kashima teaches “[t]he present invention notifies a user of an incentive condition for promoting charge / discharge of a battery provided in a vehicle in an area where power surplus or power shortage occurs, and […] giving an incentive to a user who performed charge and discharge according to an incentive condition” (¶ [0006]); “vehicle management center 100 includes a control device 110 […] the charge / discharge promotion notice is an incentive condition for […] charging within a predetermined period at a charging facility such as a charging stand or an individual's home existing in the predetermined area” (¶ [0012]); “charge / discharge promotion notification includes information on incentive conditions to provide an incentive when charge / discharge is performed within a predetermined period at a charging facility in a predetermined area. In addition to this, among the charging facilities existing in the predetermined area, information of a charging facility that recommends charging and discharging may be included” (¶ [0026]); “control device 310 provided in the center 300 calculates an incentive point to be given to the vehicle” (¶ [0037]); “Incentive points are calculated according to […] the amount of power charged, and the charging facility that has been charged” (¶ [0038]); “when the incentive point is calculated as described above, the […] control center 300 pays the user the compensation according to the calculated incentive point […] the value to be paid to the user is not particularly limited, and may be, for example, money, electronic money, a coupon, or a product” (¶ [0040]); 

	Thus, Kashima teaches a system capable of setting incentive conditions for charging vehicle batteries at facilities within a predetermined area, such that the system may provide charging promotions to users for charging their vehicles at facilities within the predetermined areas. Further, Kashima teaches that an amount of incentive points may be awarded to a driver based on the amount of power charged while at the particular facilities, such that the user is compensated in the form of coupons/money based on the incentive points received; equivalent to setting a fee lower as the charging time for the charging performed at the partner facility becomes longer.
	Cause the vehicle to determine an initial State of Charge (SOC) of the vehicle at start-of-charging of the vehicle at the charging equipment, monitor the charging of the vehicle at the charging equipment, terminate the monitoring of charging of the vehicle at the charging equipment at end-of-charging of the vehicle, cause the vehicle to determine a final SOC of the vehicle at the end-of-charging of the vehicle at the charging equipment, and determine the charged power amount for the charging of the vehicle from the initial SOC and the final SOC.
	Kashima teaches “charge / discharge promotion notification includes information on incentive conditions to provide an incentive when charge / discharge is performed within a predetermined period at a charging facility in a predetermined area” (¶ [0026]); “communication device 120 provided in the vehicle management center 100 transmits and receives information by wireless communication with the communication device 220 provided in the in-vehicle device 200” (¶ [0013]); “in-vehicle device 200 is mounted on a vehicle, and includes a control device 210, a communication device 220” (¶ [0052]); “When the user charges and discharges the battery provided in the vehicle, the control device 210 acquires information on […] the amount of electric power charged and discharged, and the location where charging and discharging were performed, The acquired information is transmitted from the communication device 220 to the vehicle management center 100 as charge / discharge result data.” (¶ [0055])); “information on the amount of charged and discharged power can be measured, for example, by measuring the SOC (State of Charge) of the battery before and after charging and discharging according to detection values of a voltage sensor and a current sensor provided in the battery. It can obtain by calculating the difference of SOC after discharge. Furthermore, information on the place where charging and discharging have been performed can be acquired.” (¶ [0056]); “charge / discharge performance data is transmitted, for example, from the communication device 220 provided in the in-vehicle device 200 immediately after charge / discharge of the battery of the vehicle ends” (¶ [0015]). 

Kashima teaches a system capable of setting incentive conditions for charging vehicle batteries at facilities within a predetermined area, such that the system may provide charging promotions to users including information on incentive conditions indicative of incentives for charging at facilities within a predetermined area. Further, Kashima teaches that a vehicle control device is configured to acquire the amount of electric power that is charged by the vehicle at a facility, where the control device may measure the amount of electrical power charged by calculating a difference between the vehicle’s detected state of charge (SOC) before and after the charging event and subsequently communicating the charging information to a vehicle management system after the charging event ends. These features are equivalent to causing a vehicle to determine an initial State of Charge (SOC) of the vehicle at start-of-charging of the vehicle at the charging equipment, monitor the charging of the vehicle at the charging equipment, terminate the monitoring of charging of the vehicle at the charging equipment at end-of-charging of the vehicle, cause the vehicle to determine a final SOC of the vehicle at the end-of-charging of the vehicle at the charging equipment, and determine the charged power amount for the charging of the vehicle from the initial SOC and the final SOC.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of  Cho/Lee/Penilla/’007 with the teachings of Kashima by incorporating the features for acquiring, via a vehicle control device, the amount of electric power that is charged by the vehicle at a facility by calculating a difference between the vehicle’s detected state of charge (SOC) before and after the charging event and calculating an amount of incentive points to be awarded to a driver based on the amount of power charged while at the facility, such that the user is compensated in the form of coupons/money, as taught by Kashima, into the system of Cho/Lee/Penilla/’007 that is configured to offer EV drivers discounts on business services for charging their vehicles at particular charging stations. One of ordinary skill in the art would have recognized that the teachings of Kashima are compatible with the Cho/Lee/Penilla/’007 as they share capabilities and characteristics. In particular, the system of Cho/Penilla is configured to provide EV drivers with discounts on business services (such as an EV sharing service) for charging their vehicles at particular charging stations; therefore, both the systems of Cho/Lee/Penilla/’007 and Kashima are directed towards providing drivers with incentives/discount offers for charging their vehicles at particular charging facilities. Thus, by incorporating the features disclosed by Kashima into the system of Cho/Lee/Penilla/’007 for providing drivers with an amount of incentive points based on a calculated amount of power charged at a particular facility would further “improve the degree of satisfaction of the participating users” (¶ [0007]), as suggested by Kashima. 

Claim 5: Cho teaches the following:
Detecting position information of the vehicle, by a position information acquisition device mounted in the vehicle, from Global Positioning System (GPS). 
	Cho teaches “As shown in FIG. 3, electric vehicle terminal 30 installed (or included) in an electric vehicle (e.g., 12)” (¶ [0061]); “At step S502, electric vehicle terminal 30 may obtain ‘information required to determine whether a return condition is satisfied’ (i.e., information associated with a return condition) […] For example, electric vehicle terminal 30 may obtain location information of the electric vehicle using a global positioning system (GPS)” (¶ [0077]); At step S504, electric vehicle terminal 30 may transmit an electric vehicle return request including the obtained information (i.e., information obtained at step S502), to electric vehicle sharing service system 16” (¶ [0078]). 
	Thus, Cho teaches an electric vehicle terminal installed in an electric vehicle (equivalent to the position information acquisition device mounted in the vehicle) that is configured to obtain location information of the electric vehicle using GPS and send the GPS location information to the electric vehicle sharing service system; equivalent to detecting position information of the 
Obtaining […] from the vehicle, (i) identification information that is used to identify a user who has charged the vehicle at the charging equipment;
	Cho teaches “receiving the charging connection information may include receiving an electric charging authentication request from the user equipment […] and receiving the charging connection information from the corresponding electric charger” (¶ [0022]), “Each of electric chargers (e.g., 14 a, . . . , 14 n) may be connected to electric vehicle sharing service system 16 through a wired communication network or a wireless communication network. Each of electric chargers (e.g., 14 a, . . . , 14 n) may include a processor […]  the processor may (i) communicate with electric vehicle sharing service system 16, […] obtain user authentication information from a variety of authentication means (e.g., a membership card 101)” (¶ [0044]), “ an EV sharing service user may performing an electric charging reservation through user equipment (e.g., a smart phone, a personal computer, etc.) or an electric vehicle terminal (e.g., electric vehicle terminal 30).” (¶ [0131]), “EV sharing service providing processor 20 may include EV utilization management unit 201, user authentication unit 202, “ (¶ [0050]), “User authentication unit 202 corresponding to a sub-processor may perform a user authentication procedure associated with an EV sharing service. Herein, the user authentication procedure may include […] a user authentication for an electric vehicle charging,” (¶ [0052]) “electric vehicle terminal 30 may transmit connection information to electric vehicle sharing service system 16. Herein, the connection information may include […] vehicle identification information (e.g., a vehicle plate number, a vehicle identification number, etc.) […] a remaining battery power amount, a charging condition (e.g., a charging level, a charging speed, a charging price, etc.) ” (¶ [0110]), “A user (e.g., 10) may perform a variety of procedures ([…] a user authentication) associated with an electric vehicle utilization” (¶ [0042]). 
Cho teaches that a user may perform a charging reservation through a vehicle terminal, where the vehicle terminal may communicate with the EV sharing service system to share information regarding an amount of charge that has been obtained at a particular charging station and vehicle identification information that is associated with a user that has been authenticated, equivalent to an information acquisition device configured to obtain, from the vehicle, identification information that is used to identify a user who has charged the vehicle at the charging equipment.  
Obtaining […] from the vehicle […] (ii) Information on a charged power amount of the vehicle […] wherein the information on the charged power amount includes information on a charging time;
	Cho teaches “electric vehicle terminal 30 may transmit connection information to electric vehicle sharing service system 16. […] connection information may include connection state information (e.g., whether electric vehicle 12 is connected to electric charger 14) […] a remaining battery power amount, a charging condition (e.g., a charging level, a charging speed, a charging price, etc.)” (¶ [0110]), “charging condition (e.g., an electric charging level, an electric charging time, an electric charging price, etc.)” (¶ [0128]). 
	Thus, Cho teaches an electric vehicle terminal (installed in the vehicle) that is configured to transmit connection and charging condition information including an electric charging time; equivalent to obtaining, from the vehicle information on a charged power amount of the vehicle, wherein the information on the charged power amount includes information on a charging time.
Obtaining […] from the vehicle, (iii) Detected position information of the vehicle on the charging equipment where the vehicle is charged;
	Cho teaches “At step S502, electric vehicle terminal 30 may obtain ‘information required to determine whether a return condition is satisfied’ (i.e., information associated with a return condition) […] For example, electric vehicle terminal 30 may obtain location information of the 504, electric vehicle terminal 30 may transmit an electric vehicle return request including the obtained information (i.e., information obtained at step S502), to electric vehicle sharing service system 16 […] the obtained information may include at least one of the location information of the electric vehicle” (¶ [0078]); “At step S506, electric vehicle sharing service system 16 may determine whether a first return condition (or may be referred to as “a general return condition”) is satisfied […] the first return condition may include at least one of (i) whether the returned electric vehicle is at a predetermined return location” (¶ [0079]); “electric vehicle sharing service system 16 may collect charging related information associated with one or more electric chargers positioned at a corresponding return location.” (¶ [0125]); “electric chargers (e.g., 14 a, 14 b, 721) may be deployed at various positions (e.g., a parking lot, a parking district of a road) associated with an electric vehicle return. “ (¶ [0120]); “a user of a returned electric vehicle may connect a charging plug of a corresponding electric charger to a returned electric vehicle” (¶ [0121]).
	Thus, Cho teaches that a user may park an electric vehicle at a designated return location and connect a charging plug of an electric charger associated with the return location to the returned electric vehicle. Further, the electric vehicle terminal may transmit GPS location information corresponding to the location of the electric vehicle to the electric vehicle sharing service system, such that the system may determine whether the user has satisfied a return condition of the electric vehicle based on the detected GPS location information; equivalent to obtaining from the vehicle detected position information of the vehicle on the charging equipment where the vehicle is charged.
Setting the sharing fee for the user identified by the identification information based on the information on the charged power amount,
	Cho teaches “managing an electric vehicle return process based on whether a return condition associated with an electric charging of a returned electric vehicle is satisfied. Furthermore, a benefit or a penalty may be given to a corresponding user according to whether 222 may give a benefit to a corresponding sharing service user if the remaining battery power amount exceeds the threshold value” (¶ [0057]), “method may further include determining a benefit for a corresponding user when the second return condition is satisfied, and transmitting information on the benefit to the user equipment.” (¶ [0015]), “in the case that a returned electric vehicle is not properly charged […] an increase in an EV sharing service price” (¶ [0004]), “a benefit (an incentive, a discount, etc.) or a penalty may be given to a corresponding user” (¶ [0039]), “When an electric vehicle (EV) utilization is finished, the user (e.g., 10) may return a corresponding electric vehicle. In this case, a user authentication procedure associated with ‘an electric vehicle (EV) utilization’ or ‘an electric vehicle (EV) return’ may be performed through a variety of authentication means […] ”(¶ [0041]). 
	Thus, Cho teaches an EV sharing service system comprising a benefit determination unit (equivalent to a fee setting device) that is capable of determining the amount of remaining battery in an EV that has been returned by a particular/authenticated user, determining whether the vehicle is properly charged, and determining whether a benefit or penalty will be applied to the sharing service price (such as increasing or decreasing the rental price) to be charged to the particular user in accordance with the amount of battery remaining in the EV upon return. These features taught by the system and method of Cho are considered to be equivalent to a fee setting 
Setting the sharing fee lower when the vehicle is positioned in the […] facility and the power storage device of the vehicle is charged by the charging equipment located at the […] facility.  
	Cho teaches  “FIG. 1 illustrates interworking between systems for managing an electric vehicle sharing service […] the term “electric vehicle (EV) sharing service” is used as a general concept that includes a variety of EV utilization services (e.g., electric car sharing service, a car rent service, etc.)” (¶ [0040]), “a method may be provided for managing an electric vehicle return processin an electric vehicle sharing service system […]The method may include receiving a return request for an electric vehicle from at least one of user equipment and an electric vehicle terminal, determining whether a first return condition is satisfied […] determining whether a second return condition associated with an electric charging of the electric vehicle is satisfied” (¶ [0009]); ““At step S506, electric vehicle sharing service system 16 may determine whether a first return condition (or may be referred to as “a general return condition”) is satisfied […] the first return condition may include at least one of (i) whether the returned electric vehicle is at a predetermined return location” (¶ [0079]) ““determining the second return condition may include checking a charging connection between the electric vehicle and an electric charger.” (¶ [0011]),  “determining the second return condition may further include determining whether a remaining battery power of the electric vehicle exceeds a threshold value […]“ (¶ [0014]), “in the case that a returned electric vehicle is not properly charged […] an increase in an EV sharing service price” (¶ [0004]), “a benefit (an incentive, a discount, etc.) or a penalty may be given to a corresponding user” (¶ [0039]), “Benefit determination unit 222 corresponding to a sub-processor may determine a benefit (e.g., an incentive, a discount, etc.) for a corresponding sharing service user if a returned electric vehicle is determined to be connected to an electric charger […] electric charger connection determination unit 221 may determine whether a remaining battery power amount 222 may give a benefit to a corresponding sharing service user if the remaining battery power amount exceeds the threshold value” (¶ [0057]). 
	Thus, Cho teaches an EV sharing service system comprising a benefit determination unit that is capable of determining whether or not an EV has been connected to a designated electric charger associated with the system, charged to a threshold amount by a particular, authenticated user, and determining whether a benefit or penalty will be applied to the sharing service price (such as increasing or decreasing the rental price) in accordance with the determination. For example, the system may provide a discount for the electric vehicle sharing service if the user has connected the electric vehicle to the designated electric charger associated with the system; equivalent to setting the sharing fee lower when the vehicle is positioned in the facility and the power storage device of the vehicle is charged by the charging equipment located at the facility.

	Cho does not explicitly teach a controller, mounted in the vehicle, configured to detect voltage, current, and temperature of a power storage device of the vehicle, estimate an open circuit voltage (OCV) from the detected values, and calculate state of charge (SOC) of the power storage device of the vehicle.
	However, Lee teaches the following:
	Detecting voltage, current, and temperature of a power storage device of the vehicle, by a controller mounted in the vehicle, estimating an open circuit voltage (OCV) from the detected values, and calculate state of charge (SOC) of the power storage device of the vehicle.
	Lee teaches an “An apparatus for estimating a state of charge (SOC) of a battery includes: a sensing unit configured to measure voltage, current and temperature of a battery; and a 100 according to an embodiment of the present disclosure is included in a battery pack 1 that has a battery B, and may be connected to the battery B to estimate a SOC of the battery B. For this, the battery SOC estimation apparatus 100 may include a sensing unit 110” ¶ [0035]); “battery B may be electrically coupled to a variety of external devices through an external terminal. The external device may be, for example, an electric vehicle” (¶ [0038]); “FIG. 2 is a diagram showing an example of a “look-up table of open circuit voltage (OCV) and the first SOC at each charge/discharge cycle” used for the battery SOC estimation apparatus depicted in FIG. 1 to set a first reference voltage, and FIG. 3 a diagram showing an example of a “look-up table of OVC and the first SOC at each temperature” used for the battery SOC estimation apparatus depicted in FIG. 1 to calculate a second SOC” (¶ [0045]).
	Thus, Lee teaches an apparatus for estimating a state of charge (SOC) of a battery including a sensing unit (comprising a processor) that is coupled with a battery pack which may be installed in an electric vehicle; equivalent to a controller mounted in the vehicle. Further, the sensing unit is configured to measure a voltage, current, and temperature of the battery that are utilized to calculate a first SOC and second SOC, where each of the first and second SOC are calculated based on an open circuit voltage associated with the measured voltage, current, and temperature. Further, the SOC of the battery in each of the first voltage region and the second 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Cho with the teachings of Lee by incorporating the SOC estimating apparatus (comprising a sensing unit processor installed in a vehicle) that is configured to measure a voltage, current, and temperature of a battery of the vehicle, estimate an open circuit voltage (OCV) from the detected values, and calculate state of charge (SOC) of the power storage device of the vehicle, as taught by Lee, into the system of Cho that includes an electric vehicle terminal configured to transmit information regarding a remaining battery power amount of the vehicle to the electric vehicle sharing service system ( see ¶ [0128]). One of ordinary skill in the art would have been motivated to incorporate the SOC estimating apparatus into the electric vehicles of the electric vehicle sharing service system of Cho when one considers that with such a modification, “it is possible to accurately estimate a SOC of a battery”, as suggested by Lee (¶ [0022]). Thus, by accurately estimating a SOC of a shared electric vehicle battery, the system of Cho would be further enabled to set a more accurate sharing service fee. 
	Although Cho teaches that a plurality of charging stations may be associated with an electric vehicle sharing service system and correspond to a particular position/ return location, Cho does not explicitly teach a plurality of partner facilities, each of which is set by different discount rate. Further, Cho does not explicitly teach a server being configured to store position information of the plurality of partner facilities, each of which is provided with a charging equipment for charging the power storage device. Further, although Cho teaches that a discount for a EV car sharing service may be provided to a user if the EV has been charged before being returned, Cho does not teach setting the fee lower when the vehicle is positioned in the partner facility and the power storage device of the vehicle is charged by the charging equipment located at the partner facility.
	However, Penilla teaches the following:	
	Obtaining position information of a plurality of partner facilities, each of which is set by different discount rate; 
	Penilla teaches a “server is provided with communication to a plurality of CUs at one or more geo-locations. Then, receiving, a request to find a CU at the server, from an EV that is geographically local to or along a driving path of one or more CUs. ” (¶ [0011]); “cloud based processing technologies to share charge availability information, discounts across a charge supply grid, geo-location mapping and charge finding […] cloud based databases and distributed data centers for […] sharing charge usage with charge providers, utilities, drivers of EVs, owners of charge units (CUs) and owners or managers of charge unit install points (CUIPs)” (¶ [0035]);  “the charging station can communicate with the cloud processing and publish availability of its charging stations per particular period of time. A database associated with cloud processing will hold this information” (¶ [0087]); “owners of the particular business can offer discounts to their business products or services, if the business products or services or located near or beside the charging station […] owners […] that have charging plugs assigned to particular parking spots, can publish availability of those charging plugs through the cloud processing network […] charging plugs can be installed at various nontraditional locations, such as parking lots of retail stores. Other examples locations can include, without limitation, parks, city streets, parking garages, post offices, government areas, schools” (¶ [0088]);  “These discounts can then be published to the cloud processing logic. These discounts can also be published dynamically at the request of the provider of the charge” (¶ [0092]); “method can be processed by a server and paths are communicated to vehicles to alert drivers of the electric vehicles of rewards or discounts if charge 
	Thus, Penilla teaches a system wherein business owners (such as an EV sharing service of Cho) may offer discounts for business services when charge is obtained from certain locations/ charging stations (equivalent to the partner facilities) near their business.  Further, Penilla teaches that the discounts offered for using each charging station may be adjusted dynamically (lowered or increased) based on the activity level at the charge station or preset rules; equivalent to a plurality of partner facilities, each of which is set by different discount rate. Further, Penilla teaches that each of the CUs may be associated with a particular geo-location and may communicate availability information to the system server, where the system may provide geo-location mapping information corresponding to the CUs to EV drivers; equivalent to obtaining position information of a plurality of partner facilities.
 
	Setting the […] fee lower when the vehicle is positioned in the partner facility and the power storage device of the vehicle is charged by the charging equipment located at the partner facility. 
	Penilla teaches “the method can be processed by a server and paths are communicated to vehicles to alert drivers of the electric vehicles of rewards or discounts if charge is obtained from certain locations“ ¶ [0080]), “ If the user of the EV is looking for charge, and the user also needs particular services, and publishing discounts or promotions will allow EV drivers to select certain CUs over other CUs.” (¶ [0045]). Further, “the owners of the particular business can offer discounts to their business products or services” (¶ [0088]) and “These discounts can then be published to the cloud processing logic.” (¶ [0092]), “the charging station can offer discounts or rewards to users so that drivers can decide to visit the charging station instead of another charging 
	Thus, Penilla teaches a cloud service system comprising servers/databases that communicate with, and store information associated with, charge stations/charging units (CU’s) (equivalent to the partner facilities) that are associated with particular geo-locations. Further, Penilla teaches that the cloud service server may manage information regarding discounts and rewards associated with utilizing particular CU’s, where said discounts for particular business services are provided to the EV drivers when charge is obtained at the particular CU locations (indicating that the EV is positioned at the particular CU and obtaining a charge from said CU); equivalent to setting the service fee lower when the vehicle is positioned in the partner facility and the power storage device of the vehicle is charged by the charging equipment located at the partner facility.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Cho/Lee with the teachings of Penilla by incorporating the features for providing discounts to a business service when electrical charge is obtained from one of a plurality of partner facilities (charging stations), where each partner facility may offer dynamically adjusted discounts, and storing the position information of the plurality of partner facilities with the associated discounts in a database, as taught by Penilla, into the system of Cho that is configured to offer discounts on a shared electric vehicle (EV) service based on a determination of whether the shared EV has been charged and connected with a particular charging station that is part of the system of Cho. Accordingly, the electric vehicle sharing service system of Cho would be configured to offer discounts on the business service (EV sharing service) if an EV driver obtains charge from a particular set of charging stations associated/partnered with the system. One of ordinary skill in the art would have been motivated to make this modification with the purpose to “increase traffic to their business and increase sales” ¶ [0088]), as suggested Penilla. Further, one of ordinary skill in the art would have recognized that the teachings of Penilla are compatible with the system of Cho as they share characteristics and capabilities; namely, they are both systems directed to providing EV drivers with discounts for services upon recharging at particular EV charging stations.

	Although Cho/Lee/Penilla teaches features for detecting a location of an electric vehicle and setting an electric vehicle sharing service fee lower when a driver obtains charge for their vehicle from a charging facility associated/partnered with an electric vehicle sharing service system, Cho/Lee/Penilla does not explicitly teach determining whether or not the vehicle is charged at a partner facility based on the position information of partner facilities and the detected position information of the vehicle on the charging equipment.

	However, ‘007 teaches the following:
	Determining whether or not the vehicle is charged at a partner facility based on the position information of partner facilities and the detected position information of the vehicle on the charging equipment. 
	‘007 teaches a system “for locating charge for electric vehicles, automatic syncing with charging units, automatic vehicle identification by charging units” (col. 2: 15-16); “cloud system configured to: manage received discounts published by the merchants, the discounts being published with an identification of a geo-location or CUs for which the discounts are to be published” (col. 3: 43-45); “method includes receiving, from time to time, discounts published by merchants for presentation to a network of charging units (CUs), each of the CUs being associated to a geo-location. The method also includes receiving an identification of an electric vehicle that is associated to a user account. The identification of the electric vehicle is made upon detecting that the electric vehicle has parked over a charging pad of a particular CU, the charging pad being at a geo-location of the particular CU. The method also includes identifying at least one 
	Thus, ‘007 teaches a system configured to associate a merchant discount with particular charging units’ (CUs) geo-locations, such that when a discount for a merchant service may be provided when a driver charges their vehicle at a CU. Further, the vehicle position may be detected (via GPS system) as being parked at a particular CU geo-location and the respective discount associated with the CU may be presented to an electronic device of the electric vehicle; equivalent to determining whether or not the vehicle is charged at a partner facility based on the position information of the partner facilities and the detected position information of the vehicle on the charging equipment. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Cho/Lee/Penilla with the teachings of ‘007 by incorporating the features for associating a merchant discount with particular charging units’ (CUs) geo-locations and detecting a vehicle position (via GPS) as being parked at a particular CU geo-location associated with a discount, as taught by ‘007, into the system of Cho/Lee/Penilla that is configured to detect a location of an electric vehicle and set an electric vehicle sharing service fee lower when a driver obtains charge for their vehicle from a charging facility associated/partnered with an electric vehicle sharing service system. Accordingly, by 
	Although Cho teaches that a user may receive a discount on an EV sharing service if a return condition is satisfied in which the user has connected the electric vehicle to a charger (¶ [0057]), Cho/Lee/Penilla/’007 does not explicitly teach setting the sharing fee lower as the charging time for the charging performed at the partner facility becomes longer. Further, Cho/Lee/Penilla/’007 does not explicitly teach causing the vehicle to determine an initial State of Charge (SOC) of the vehicle at start-of-charging of the vehicle at the charging equipment, monitoring the charging of the vehicle at the charging equipment, terminating the monitoring of charging of the vehicle at the charging equipment at end-of-charging of the vehicle, causing the vehicle to determine a final SOC of the vehicle at the end-of-charging of the vehicle at the charging equipment, and determining the charged power amount for the charging of the vehicle from the initial SOC and the final SOC.

	However, Kashima teaches the following:
	Setting the […] fee lower as the charging time for the charging performed at the partner facility becomes longer.
	Kashima teaches “[t]he present invention notifies a user of an incentive condition for promoting charge / discharge of a battery provided in a vehicle in an area where power surplus or power shortage occurs, and […] giving an incentive to a user who performed charge and discharge according to an incentive condition” (¶ [0006]); “vehicle management center 100 

	Thus, Kashima teaches a system capable of setting incentive conditions for charging vehicle batteries at facilities within a predetermined area, such that the system may provide charging promotions to users for charging their vehicles at facilities within the predetermined areas. Further, Kashima teaches that an amount of incentive points may be awarded to a driver based on the amount of power charged while at the particular facilities, such that the user is compensated in the form of coupons/money based on the incentive points received; equivalent to setting a fee lower as the charging time for the charging performed at the partner facility becomes longer.

	Causing the vehicle to determine an initial  (SOC) of the vehicle at start-of-charging of the vehicle at the charging equipment, monitoring the charging of the vehicle at the charging equipment, terminating the monitoring of charging of the vehicle at the charging equipment at end-of-charging of the vehicle, causing the vehicle to determine a final SOC of the vehicle at the end-of-charging of the vehicle at the charging equipment, and determining the charged power amount for the charging of the vehicle from the initial SOC and the final SOC.
	Kashima teaches “charge / discharge promotion notification includes information on incentive conditions to provide an incentive when charge / discharge is performed within a predetermined period at a charging facility in a predetermined area” (¶ [0026]); “communication device 120 provided in the vehicle management center 100 transmits and receives information by wireless communication with the communication device 220 provided in the in-vehicle device 200” (¶ [0013]); “in-vehicle device 200 is mounted on a vehicle, and includes a control device 210, a communication device 220” (¶ [0052]); “When the user charges and discharges the battery provided in the vehicle, the control device 210 acquires information on […] the amount of electric power charged and discharged, and the location where charging and discharging were performed, The acquired information is transmitted from the communication device 220 to the vehicle management center 100 as charge / discharge result data.” (¶ [0055])); “information on the amount of charged and discharged power can be measured, for example, by measuring the SOC (State of Charge) of the battery before and after charging and discharging according to detection values of a voltage sensor and a current sensor provided in the battery. It can obtain by calculating the difference of SOC after discharge. Furthermore, information on the place where charging and discharging have been performed can be acquired.” (¶ [0056]); “charge / discharge performance data is transmitted, for example, from the communication device 220 provided in the in-vehicle device 200 immediately after charge / discharge of the battery of the vehicle ends” (¶ [0015]). 

	Thus, Kashima teaches a system capable of setting incentive conditions for charging vehicle batteries at facilities within a predetermined area, such that the system may provide charging promotions to users including information on incentive conditions indicative of incentives Kashima teaches that a vehicle control device is configured to acquire the amount of electric power that is charged by the vehicle at a facility, where the control device may measure the amount of electrical power charged by calculating a difference between the vehicle’s detected state of charge (SOC) before and after the charging event and subsequently communicating the charging information to a vehicle management system after the charging event ends. These features are equivalent to causing a vehicle to determine an initial State of Charge (SOC) of the vehicle at start-of-charging of the vehicle at the charging equipment, monitor the charging of the vehicle at the charging equipment, terminate the monitoring of charging of the vehicle at the charging equipment at end-of-charging of the vehicle, cause the vehicle to determine a final SOC of the vehicle at the end-of-charging of the vehicle at the charging equipment, and determine the charged power amount for the charging of the vehicle from the initial SOC and the final SOC.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of  Cho/Lee/Penilla/’007 with the teachings of Kashima by incorporating the features for acquiring, via a vehicle control device, the amount of electric power that is charged by the vehicle at a facility by calculating a difference between the vehicle’s detected state of charge (SOC) before and after the charging event and calculating an amount of incentive points to be awarded to a driver based on the amount of power charged while at the facility, such that the user is compensated in the form of coupons/money, as taught by Kashima, into the system of Cho/Lee/Penilla/’007 that is configured to offer EV drivers discounts on business services for charging their vehicles at particular charging stations. One of ordinary skill in the art would have recognized that the teachings of Kashima are compatible with the system of Cho/Lee/Penilla/’007 as they share capabilities and characteristics. In particular, the system of Cho/Penilla is configured to provide EV drivers with discounts on business services (such as an EV sharing service) for charging their vehicles at particular charging stations; Cho/Lee/Penilla/’007 and Kashima are directed towards providing drivers with incentives/discount offers for charging their vehicles at particular charging facilities. Thus, by incorporating the features disclosed by Kashima into the system of Cho/Lee/Penilla/’007 for providing drivers with an amount of incentive points based on a calculated amount of power charged at a particular facility would further “improve the degree of satisfaction of the participating users” (¶ [0007]), as suggested by Kashima. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE G DEL TORO-ORTEGA whose telephone number is (571)272-5319.  The examiner can normally be reached on Monday-Friday 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORGE G DEL TORO-ORTEGA/Examiner, Art Unit 3628                                                                                                                                                                                                        

/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628